UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period fromto Commission File Number 1-14742 JINPAN INTERNATIONAL LIMITED (Exact name of Registrant as specified in its charter) British Virgin Islands (Jurisdiction of incorporation or organization) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan People’s Republic of China (Address of principal executive offices) Mark Du, Chief Financial Officer 390 Veterans Boulevard Carlstadt, NJ 07072 Telephone: (201) 460-8778 (x140) Facsimile: (201) 460-8775 mdu@jstusa.net (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Common Shares, $0.0045 par value (Title of Class) NASDAQ (Name of each exchange on which registered) Securities registered or to be registered pursuant to Section 12(g) of the Act:None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 16,395,456 Common Shares, par value $0.0045 per share Indicate by check mark is the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Table of Contents FORWARD-LOOKING STATEMENTS 1 PART I Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 16 Item 4A. Unresolved Staff Comments 34 Item 5. Operating and Financial Review and Prospects 34 Item 6. Directors, Senior Management and Employees. 44 Item 7. Major Shareholders and Related Party Transactions. 47 Item 8. Financial Information. 49 Item 9. The Offer and Listing. 50 Item 10. Additional Information. 51 Item 11. Quantitative and Qualitative Disclosure of Market Risk. 57 Item 12. Description of Securities Other than Equity Securities. 57 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies. 57 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds. 57 Item 15. Controls and Procedures 57 Item 16A. Audit Committee Financial Expert 58 Item 16B. Code of Ethics 58 Item 16C. Principal Accountant Fees and Services 58 Item 16D. Exemptions from the Listing Standards for Audit Committees 59 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 59 Item 16F. Change in Registrant’s Certifying Accountant 59 Item 16G. Corporate Governance 60 Item 16H. Mine Safety Dislcosure 60 Part III Item 17. Financial Statements 60 Item 18. Financial Statements 60 Item 19. Exhibits 61 SIGNATURES 63 Financial Statements Reports of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-4 Consolidated Statements of Income for the years ended December 31, 2011, 2010 and 2009 F-5 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2011, 2010 and 2009 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010 and 2009 F-7 Notes to Consolidated Financial Statements F-8 FORWARD-LOOKING STATEMENTS All statements made in this Annual Report on Form 20-F other than purely historical information are “forward-looking statements” within the meaning of the federal securities laws. Forward-looking statements include statements regarding future plans and objectives. These statements may be preceded or followed by or otherwise include the words “believes,” “expects,” “anticipates,” “intends,” “continues,” “plans,” “estimates,” “projects” or similar expressions or statements that events “will,” “should,” “could,” “might” or “may” occur. These statements are only our current expectations. These statements appear throughout this Annual Report on Form 20-F, including under “Item 3. Key Information – Risk Factors” and “Item 5 – Operating and Financial Review and Prospects.” They are based on our management’s beliefs and assumptions and on information currently available to our management. Forward-looking statements involve risks, uncertainties and assumptions. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. Actual results may differ materially from those expressed in these forward-looking statements due to a number of uncertainties and risks, including the risks described in this Annual Report and other risks, including: ● our ability to successfully implement our business strategy; ● the impact of existing and new competitors in the markets in which we compete, including competitors that may offer less expensive products and services, more desirable or innovative products or technological substitutes, or have more extensive resources or better financing; ● the effects of rapid technological changes and vigorous competition in the markets in which we operate; ● uncertainties about the future growth in electricity consumption and infrastructure development in the markets in which we operate; ● other factors or trends affecting the industry generally and our financial condition in particular; ● the effects of the higher degree of regulation or level of taxation in the markets in which we operate; ● general economic and political conditions in the countries in which we operate or other countries which have an impact on our business activities or investments; ● the monetary and interest rate policies of the countries in which we operate; ● changes in competition and the pricing environments in the countries in which we operate; and ● changes in exchange rates. We caution you not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report on Form 20-F. Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. All subsequent forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section and Item 3. Key Information – Risk Factors”. 1 PART I Unless specifically referenced, the following entities are collectively referred in this annual report as “we,” “us” or “our”: Jinpan International Limited (“Jinpan International”), a British Virgin Islands business company; Jinpan International (USA) Limited (“Jinpan USA”), a New York corporation and wholly owned subsidiary of Jinpan International; Jinpan Realty Group, LLC (“Jinpan Realty”), a New Jersey limited liability company and wholly owned subsidiary of Jinpan International; Jinpan Electric (China) Company Limited (“Jinpan China”), a foreign funded PRC limited liability company and wholly owned subsidiary of Jinpan International; Hainan Jinpan Electric Company Limited (“Hainan Jinpan”), a sino-foreign cooperative venture owned by Jinpan International and Wuhan Jinpan Electric Company Ltd.; Hainan Jinpan R&D Company Limited (“Hainan Jinpan R&D”). a Chinese enterprise wholly-owned by Hainan Jinpan; Wuhan Jinpan Electric Company Limited (“Wuhan Jinpan”), a Chinese enterprise owned by Jinpan China and Hainan Jinpan; Shanghai Jinpan Electric (Group) Company Limited (“Shanghai Jinpan”), a Chinese enterprise owned by Jinpan China and Hainan Jinpan; Jinpan Electric Group Alternative Energy Equipment (Shanghai) Co. Ltd. (“Jinpan Alternative Energy”), a Chinese enterprise wholly owned by Shanghai Jinpan; Jinpan Electric Group Transmission and Distribution Automation Equipment (Shanghai) Co. Ltd. (“Jinpan T&D”), a Chinese enterprise wholly owned by Shanghai Jinpan; Shanghai Dong Dian International Trading Co. Ltd. .(“Shanghai Dong Dian”), a Chinese enterprise wholly owned by Shanghai Jinpan; and Shanghai Pan-Ding Investment Co. Ltd. (“Shanghai Pan Ding”), a Chinese enterprise wholly owned by Shanghai Jinpan. Guilin Jun Tai Fu Construction and Development Co. Ltd. (“Guilin JTF”), a Chinese enterprise wholly owned by Hainan Jinpan. Item 1.Identity of Directors, Senior Management and Advisors Not Applicable. Item 2.Offer Statistics and Expected Timetable Not Applicable. Item 3.Key Information 2 A.Selected Financial Data The following selected financial data should be read in conjunction with “Item 5. Operating and Financial Review and Prospects” and the consolidated financial statements and notes included in this Annual Report on Form 20-F. We prepare our historical consolidated financial statements in accordance with generally accepted accounting principles in the United States (U.S. GAAP). The following selected financial data have been derived from our audited consolidated financial statements for each of the years from 2007 to 2011. The selected consolidated statement of income data for the years 2009, 2010, and 2011, and the selected consolidated balance sheet data at December 31, 2010 and 2011, have been derived from our audited consolidated financial statements set forth in “Item 18. Financial Statements.” The selected consolidated statement of income data for the years 2007 and 2008, and the selected consolidated balance sheet data at December 31, 2007, 2008 and 2009, has been derived from our previously published audited consolidated financial statements, which are not included in this report. These selected financial data should be read in conjunction with our consolidated financial statements and the notes thereto and are qualified entirely by reference to such consolidated financial statements. 3 All of the Earnings per share, Number of shares outstanding and Dividends per share below have been adjusted to reflect the two-for-one stock split of our common shares, effective February 6, 2010, as if suchforward split had been in effect during the periods indicated. Year ended December 31, US$(1) RMB RMB RMB RMB RMB (In thousands, except per share and share data) Income Statement Data: Net sales Costs of goods sold ) Gross profit Selling and administrative expenses ) Income from operations Interest expense ) Non operating income Income before income taxes Income taxes ) Net income Earnings per share: Basic Diluted Number of shares outstanding:(2) Basic Diluted Dividends per share US$ 0.14 RMB 0.90 US$ 0.14 US$ 0.12 US$ 0.12 US$ 0.12 Balance Sheet Data: Cash and cash equivalents Total assets Net assets Long term liabilities Equity Cash Flows Data Depreciation Capital expenditures:(3) Ratio of earnings to fixed charges(4) % (1) Our assets and liabilities are translated into United States dollars at the period-end exchange rate which is RMB 6.3009 to 1 US dollar as of December 31, 2011. Revenues and expenses are translated into United Stated dollars at weighted average exchange rates which was RMB 6.4618 to 1 US dollar for the period from January1, 2011 to December 31, 2011. Equity transactions are translated using historical rates. There are 40,000,000 common shares authorized and 2,000,000 shares of preferred shares authorized as of December 31, 2011. Capital expenditures are comprised of the purchase of equipment, payment for construction-in-progress, and acquisition of land use rights. Earnings consist of income (loss) from continuing operations before income taxes plus fixed charges. Fixed charges consist of interest expenses and amortization of deferred financing fees. 4 Exchange Rate Information As used in this Annual Report, the term “Noon Buying Rate” refers to the rate of exchange for Renminbi Yuan, referred to in the financial statements as “RMB” or “Renminbi” or “Yuan,” expressed in U.S. dollars per Renminbi, using the noon buying rate in The City of New York cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. Renminbi is the lawful currency of the People’s Republic of China or the PRC. The Noon Buying Rate certified by the New York Federal Reserve Bank for RMB on April 20, 2012was US$1 RMB 6.3080 The following tables describe, for the periods and dates indicated, information concerning the Noon Buying Rate for RMB. Amounts are expressed in RMB per US dollar 1.00. Noon Buying Rate Period Period End Average(1) Low High (RMB per US$1.00) December 2011 January 2012 February 2012 March 2012 April 2012 (through April 20) Annual averages are calculated using the noon buying rate on the last business day of each month during the period indicated. Monthly averages are calculated using the average of the daily rates during the relevant period. B.Capitalization and indebtedness Not applicable. C.Reasons for the offer and use of proceeds Not applicable. D.Risk Factors Our business is subject to many risks and uncertainties, which may affect our future financial performance. If any of the events or circumstances described below occurs, our business and financial performance could be harmed, our actual results could differ materially from our expectations and the market value of our securities could decline. The risks and uncertainties discussed below are not the only ones we face. There may be additional risks and uncertainties not currently known to us or that we currently do not believe are material that may harm our business and financial performance. 5 Risks Related to Our Business Our operating results are substantially dependent on one product. In 2011, revenue derived from the sale of cast resin transformers accounted for 77.6%of our net sales, or RMB 1,097.7 million. We expect a significant portion of our revenue to continue to come from the sale of cast resin transformers. Accordingly, our future operating results will depend on the demand for this product. We cannot assure you that the market will continue to demand our current product or that we will be successful in marketing any new or enhanced products. If our competitors produce new products that are superior to our cast resin transformers in performance or price, demand for our product may decline. A decline in demand for our cast resin transformers as a result of competition, technological change, economic conditions in China, restrictions on our ability to market this product, or other factors would reduce our total revenues and harm our ability to maintain profitability. Our operating revenues would decline significantly if we lost one or more of our largest customers, which could have a material adverse impact on our business. A significant portion of our operating revenues are concentrated among our largest customers. Sales to our five largest customers in the aggregate for the fiscal years ended December 31, 2009, 2010 and 2011, accounted 27.0%, and 18.1%, and 27.5% respectively, of our net sales. Sales to our largest customer for those same periods accounted for17.7%, and 9.1 %, and 14.8% respectively, of our net sales. We cannot assure you that any of our principal customers will maintain their volume of business with us or that a similar volume of business will be forthcoming from new or existing customers to replace any lost business. The loss of one or more of these existing principal customers without replacement by a customer of similar volume could have a material adverse effect on our business and financial condition. We sell most of our reactors to one large original equipment manufacturer, or OEM, and any significant decrease of sales of reactors to this large OEM would have a negative effect on the revenues we receive from the sale of reactors. In 2011, revenue derived from the sale of reactors accounted for 7.5% of our net sales, or RMB 106.7 million. We sell most of our reactors to one large OEM. This is in contrast to a more diversified customer base for our cast resin transformers. Any significant decrease in the sale of reactors to this large OEM could have a material adverse effect on revenue derived from the sale of reactors. In addition, if we fail to collect accounts receivable from this large OEM, we could be subject to significant financial exposure. If we lose our key personnel, our ability to operate our company and our results of operations may suffer. Our future growth and success will depend in part on our ability to retain key members of our management who are familiar with our business and our potential markets.If we lose their services or the services of other key personnel, our financial results or business prospects may be harmed. We do not have “key man” or similar insurance on any of these individuals. Additionally, our future growth and success will depend in part on our ability to attract, train and retain sales, marketing, and management personnel. We cannot be certain that we will be able to attract and retain the personnel necessary to manage our operations effectively. Competition for experienced executives from numerous companies may limit our ability to hire or retain personnel on acceptable terms. In addition, many of the companies with which we compete for experienced personnel have greater financial and other resources than we do. Moreover, the employment of non-citizens may be restricted by applicable immigration laws. The current economic and financial recovery in the world’s major economies remains fragile and uneven which may have a material adverse effect on our results. Recovery in the world’s largest economies remains fragile.The pace of the recovery varies among regions and countries.Uncertainties about the recovery may result in a reduction in demand in some or all of our products and downward pressure on pricing of our products, which could adversely affect our business, results of operations and financial condition. The economic and financial situation may result in: (i) our customers experiencing a deterioration of their businesses, cash flow shortages and difficulty obtaining financing pursuant to which existing or potential customers may delay or cancel plans to purchase our products and could negatively impact our ability to collect accounts receivable, (ii) suppliers experiencing similar conditions, which could impact their ability to fulfill their obligations to us, (iii) a lower return on our financialinvestments and a lower value on some of our assets, and (iv) an increase in the cost or (v) our inability to finance future projects.Continuing uncertainties about the recovery also make it increasingly difficult for us to predict our revenues and earnings into the future. 6 Our growth may be slowed if demand for electric power slows declines or if there is a decline in fixed asset investment in China. Our products are used for the distribution of electricity.Demand for our products is linked closely to increased demand for electrical power in China. According to the China Electricity Council (“CEC”), China consumed 4.69 trillion KWH of electricity in 2011, up 11.7% over the prior year . While demand for electricity has been strong over the past several years, we cannot assure that demand for electricity will continue to grow at 2011 rates. Any material decline in the consumption of electricity in China is likely to have an adverse impact on our business. Our products are used by utilities in building electric grids and infrastructure, industrial manufacturing facilities, and commercial and residential buildings.Demand for our products is affected by the level of investment in fixed assets.According to the National Bureau of Statistics of China ("NBS"), the completed investment in fixed assets of China in 2011 was 31,102.2 billion Yuan, up by 23.6 percent over the previous year.While investment in fixed assets in China has experienced strong growth over the past several years, we cannot assure that the level of investment would continue at 2011 rates.Any material decline in fixed asset investment in China is likely to have an adverse impact on our business. Our growth may be slowed if there is a decline in investment in wind energy. We supply power distribution equipment for wind towers.In 2011, the sale of wind energy products accounted for approximately 16.3% of our revenue or RMB 230.7 million.The majority of the wind energy products we sold in 2011 were delivered to Europe and North America.Any material decline of investment in wind energy in the principal markets we serve is likely to have an adverse impact on our business. Increase in cost, disruption of supply or shortage raw materials could harm our business. The principal raw materials we require for our business are (1) silicon steel, which forms the core of our transformers, (2) copper and aluminum foil and wire, which wind around the core to form the coil, and (3) cast resin and electric isolation material, which serve as the insulation medium between coils. Prevailing prices for such commodities are subject to fluctuations due to changes in supply and demand and a variety of additional factors beyond our control, such as global political and economic conditions. Historically, prices for some of these raw materials have been volatile and unpredictable, and such volatility is expected to continue.In the event of unexpected increases in raw material costs, we may be unable to increase our prices to offset these increased costs without suffering reduced volume, revenue or operating income. Furthermore, sustained declines in raw materials prices may also put downward pressure on the unit price of our products and increase competition and thereby reduce revenue.Currently, we do not hedge against changes in commodity prices. We maintain at least two suppliers for each of the principal raw materials in order to enhance our ability to obtain an adequate supply of high quality, competitively-priced raw materials. We usually keep a two or three month supply of these raw materials in our inventory. However, we cannot guarantee that we will be able to maintain favorable arrangements and relationships with these suppliers. Also, if our suppliers fail to supply these raw materials to us for any reason, including due to adverse financial developmentsaffecting the supplier, and/or due to unexpected demand, labor shortages or disputes, it could have a material adverse effect on our results of operations. Increased competition may result in reduced prices and loss of market share. The market for cast resin transformers in China is highly competitive and we expect increased competition in the future. We primarily compete with several large transformer manufacturers as well as a number of small transformer manufacturers. Most of our major competitors in China are partially government owned or private entities. Our future success will largely depend on our marketing efforts and ability to adapt our product to more applications. 7 In addition, increased competition may result in price reductions or loss of market share, which could adversely affect our business, results of operations or financial condition. We may face potential foreign competition in China from firms such as ABB, Siemens, and Alstom. These and other potential competitors in China have greater financial and other resources than we do. Increased domestic competition in China and foreign participation may also have a material adverse effect on our financial condition and results of operations as well as our business and prospects. In addition, we may not be able to compete successfully in the future with existing or new competitors. We may face claims or lawsuits for losses due to the failure of our products that may result in costly litigation and divert attention of our management. Our business exposes us to liability risks that are inherent in the manufacturing and marketing of electric equipment.Any failure of our products could result in direct and consequential losses to our customers, which could result in our customers filing claims or lawsuits against us for losses resulting from the failure of our products. If a litigant were successful against us, it could have an adverse effect on our business, financial condition, results of operations and liquidity. Additionally, a well-publicized actual or perceived problem could adversely affect our market reputation, which could result in a decline in demand for our products. Although we have purchased product liability insurance, our insurance coverage may not be sufficient to cover all our losses. We may be subject to infringement claims by third parties that could subject us to financial liability or limit our product offerings, and our competitive position could be harmed if we are unable to protect our intellectual property. We registered the trademark “JST” with the Trademark Bureau of the State Administration of Industry and Commerce in China. We believe that much of our success in growing sales and market share is due to our focus on providing high quality products and services. Achieving greater customer recognition of our trademark is also important to our marketing and expansion efforts. However, with regard to our current trademark or any future trademarks, we cannot be sure that any one or all of the following scenarios has not occurred or will not occur, any one of which could have a material adverse effect upon us: ● we are unable to register other names or service marks that we may consider important; ● our currently registered trademark or any future registered trademark currently does or will violate the proprietary rights of others; ● our trademarks are not upheld by the Chinese government or its judicial system if challenged; ● we are prevented from using our trademarks; or ● because enforcing our proprietary rights or defending against the ownership claims of others may be extremely costly, we may not have the financial resources necessary to enforce or defend our trademarks. We have not registered our intellectual property rights outside of China and we cannot be certain that the laws of other countries will protect proprietary rights to the same extent as do the laws of China. We may be subject to patent infringement claims by third parties that could subject us to financial liability or limit our product offerings. We own the rights to various utility, invention and design patents which have been granted or are pending. The patents cover aspects of our cast resin transformer technology. All of our patents have been issued by the Chinese government. To date, we have not filed for patent protection outside of China. Consequently, our patents provide some protection of our technology in China, but they do not provide protection elsewhere. We currently hold a license, granted by Schneider Electric (China) Investment Co. Ltd., for the manufacture of circuit breakers. We manufacture low and medium voltage switchgear products under license from Schneider. We hold two licenses, granted by Hitran Corporation, for the manufacture of line reactors with varnish impregnated and dry type insulation used in wind towers. We also hold a license, granted by Siemens Ltd., China to manufacture low voltage switchboard SIVACON 8PT.If our arrangements with these licensors terminate, or expire without renewal, we could be prohibited from manufacturing and selling these products. We may not be able to enter into other license agreements, or enter into such agreements on commercially reasonable terms, to continue to manufacture switchgears and reactors. Furthermore, we may not be able to redesign our product to avoid infringement. Any required modification of our products or development of new products could also harm our business. 8 Risks Related to Our Chinese Operations We are subject to government regulation and our operating results could be affected by changes in those regulations. Our operations and assets in China are subject to significant political uncertainty. Our business, results of operations and financial condition could be adversely affected by policy changes made by the Chinese government to any of the following: ● laws and regulations, or their interpretation and enforcement thereof, ● confiscatory or increased taxation, ● restrictions on currency conversion and currency devaluations, ● imports, import duties, and sources of supply, or ● the expropriation of private enterprise. Under its current governmental leadership, China has been pursuing economic reform policies, including the encouragement of private economic activity and greater economic decentralization. Although China has been pursuing such policies, the Chinese government may not continue to pursue these policies in the future, these policies may not be successful if pursued or may be significantly altered without notice, or business operations may become subject to the risk of nationalization, which could result in the total loss of any investment in China. Our economic development in China may also be limited by the following: ● governmental imposition of restrictive measures intended to reduce inflation, increase taxes, or reform unprofitable state-owned enterprises, ● the inadequate development of China’s infrastructure, ● the unavailability of adequate power, water supplies, raw materials, and parts, and ● limited transportation and communications capabilities. Under the Chinese government’s program of privatizing many state-owned enterprises, the Chinese government has attempted to grow its revenues by increased tax collection. Presently, most of our subsidiaries enjoy some form of preferential tax treatment in China. See Item 4 – Business Overview – Doing Business in China - China’s Corporate Income Tax. Although we expect the Chinese government to continue to offer preferential tax treatment to our Chinese subsidiaries, we cannot assure that such policies will continue. Changes in tax law or its application may subject us to increased taxation that could adversely affect our profitability. The Chinese government regulates the import into China of various raw materials and also taxes certain types of imported capital equipment, which may affect our operations. The approval of imports by the Chinese government is based to some extent on the lack of qualified domestically-produced products and on its strategic plans for the development of local Chinese industries. We can provide no assurance that China’s policies will continue to allow raw materials needed by our operations to be imported into China or will not impose import fees, which may raise the cost of raw materials or capital equipment used in our operations. The imposition of any of these costs could have a material adverse effect on our business, results of operations, and financial condition. Despite recent reforms, we may be adversely affected by China’s undeveloped legal system and it may be difficult to enforce our legal rights under Chinese law or for third parties to enforce the laws of the United States or any other state in China. China’s legal system is a civil law system, which is based on written statutes and case law has littlevalue as precedent. China does not have a well-developed, consolidated body of laws governing foreign investment enterprises. As a result, the administration of laws and regulations by government agencies may be subject to considerable discretion in individual cases. As China’s legal system develops, we, like other foreign business entities, may be adversely affected by new laws, changes to existing laws (or new interpretations of the laws) and preemption of provincial or local laws by national laws. In addition, in circumstances where adequate laws do exist, it still may not be possible for us to obtain swift and equitable enforcement of those legal rights under Chinese law. 9 Moreover, because certain directors and officers are non-residents of the United States, it may be difficult for investors to affect service of process upon these non-residents in the United States or to enforce United States judgments against them in China’s courts. There is uncertainty as to whether China’s courts would enforce: ● Judgments of U.S. courts obtained against us or these non-resident directors and officers based on the civil liability provisions of the securities laws of the United States or any state; or ● In original actions brought in the People’s Republic of China, liabilities against us or these non-resident directors and officers predicated upon the securities laws of the United States or any state. Also, since a majority of our assets are located in China, it may be difficult for an investor who obtains a judgment in the United States or another state to enforce such foreign judgment in China. Such judgment may be further limited by applicable bankruptcy, insolvency, liquidation, arrangement, moratorium or similar laws relating to or affecting creditors’ rights generally and will be subject to a statutory limitation of time within which proceedings may be brought. Any failure by us to control the use or adequately restrict the discharge of hazardous substances or to obtain work safety and professional health approvals, could subject us to potentially significant monetary damages and fines or suspension of our business operations. We utilize toxic, volatile and otherwise hazardous chemicals and wastes in our research and development and production processes, and we are subject to regulations and periodic monitoring by local environmental protection and work safety authorities. In addition, we are required to comply with all PRC national and local environmental protection and work safety laws and regulations. If we fail to comply with relevant environmental work safety and professional health laws, regulations and/or administrative rules relating to hazardous materials and chemicals in the future, we may be required to pay fines, suspend production or cease our business operations. In addition, if more stringent regulations are adopted in the future, the costs of compliance with these new regulations could be substantial. Any failure by us to control the use of, or to adequately restrict the discharge of, hazardous substances could subject us to potentially significant monetary damages and fines or suspension of our business operations. The expansion of our operations internationally may be adversely affected by economic, political, legal and other uncertainties of some foreign countries. Although we sell products to customers based principally in China, we are doing business in the U.S. and seek to do business in other countries as well. In the future, our international operations and sales may be affected by the following risks, which may adversely affect Chinese companies doing business internationally: ● political and economic risks, including political instability, ● currency controls and exchange rate fluctuations, ● changes in import/export regulations, tariff and freight rates, and ● various forms of protectionist trade legislation that currently exist or have been proposed in some foreign countries. The Renminbi may experience volatility in its exchange rates to certain foreign currencies that could result in foreign currency exchange risks and may adversely affect our financial performance. We receive most of our revenues in Renminbi. The Chinese government imposes control over our foreign currency reserves in part through direct regulation of the conversion of Renminbi into foreign currency and through restrictions on foreign imports. The Renminbi is not freely convertible into foreign currencies. The Renminbi exchange rate to some other currencies can also be volatile. Yet, we are required to meet foreign currency obligations such as for future purchases of certain equipment and raw materials from Europe. As a result, we face two risks: first, where our revenues, assets, and declared dividends are translated into other currencies, the translated values may reflect volatility due to exchange rates; and second, we may face higher than anticipated costs for purchases that are required to be made in other currencies. 10 Since 1996, Renminbi has become fully convertible into foreign currency for payments relating to all “current account transactions,” which include, among other things, dividend payments and payments for the import of goods and services, by complying with certain procedural requirements. Foreign currency, which is required for current account transactions, can be bought freely at authorized Chinese banks, so long as the procedural requirements prescribed by law are met. Our PRC subsidiaries may retain foreign exchange in their respective current account bank accounts, subject to a maximum limit set by State Administration of Foreign Exchange (“SAFE”), or its local counterpart, for use in payment of international current account transactions. However, conversion of Renminbi into foreign currencies, and of foreign currencies into Renminbi, for payments relating to “capital account transactions,” which principally includes investments and loans, generally requires the approval of SAFE and other relevant PRC governmental authorities. Restrictions on the convertibility of the Renminbi for capital account transactions could affect the ability of our PRC subsidiaries to make investments overseas or to obtain foreign exchange through debt or equity financing, including by means of loans or capital contributions from us. (For more details on SAFE restrictions concerning loans or capital contributions to our subsidiaries, see the risk factor below, “Chinese regulation of loans and direct investment by offshore holding companies to or in PRC entities may delay or prevent us from making loans or capital contributions to our PRC subsidiaries, which could materially and adversely affect our liquidity and our ability to fund and expand our business.”) At the same time, Chinese companies are also required to sell their foreign exchange earnings to authorized Chinese banks. The foreign exchange earnings may be reserved by Chinese companies or sold to authorized Chinese banks, however, both of which shall be subject to relevant approval of SAFE, unless it is otherwise provided by the state. Fluctuation in exchange rates between the U.S. dollar and Renminbi have and will continue to affect our balance sheet and earnings per share in U.S. dollars. Fluctuations in the exchange rate have and will also affect the relative value of any earnings from and the value of any U.S. dollar-denominated investments we make in the future. Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any hedging transactions in an effort to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging transactions in the future, the availability and effectiveness of these hedging transactions may be limited and we may not be able to successfully hedge our exposure at all. In addition, our currency exchange losses may be magnified by Chinese exchange control regulations that restrict our ability to convert Renminbi into foreign currency. Future inflation in China may inhibit economic activity. In recent years, the Chinese economy has experienced periods of rapid expansion and high rates of inflation. These factors have led the Chinese government to adopt, from time-to-time, various corrective measures to restrict the availability of credit or to regulate growth and contain inflation. The NBS reported that the general level of consumer prices in China in 2011 increased by 5.4% over 2010.To control inflation, the Chinese government may raise interest rates, impose controls on credit and/or prices, or take other actions which could inhibit economy activity in China and adversely affect the market for our products. Our financial performance and prospects could be affected by natural calamities or health epidemics, and we have limited insurance coverage. Our business could be materially and adversely affected by natural calamities (such as earthquake or fire), health epidemics (such as H1N1 influenza, avian influenza, severe acute respiratory syndrome), or other epidemics. Since, we store our products at our premises to satisfy our customers’ demands, there is a risk that these products and our premises may be damaged or destroyed by earthquake, fire, and other natural calamities. Any disruption of electricity supply or any outbreak of fire or similar calamities at our premises may result in a disruption of our business. At present, insurance companies in China offer limited coverage for business related risks. As such, we only have a very limited form of insurance for our properties covering loss arising from theft, fire, lightning, and explosives. We do not have any business liability or disruption insurance coverage for our operations and our coverage may not be adequate to compensate for all losses that may occur. Any business disruption, natural disaster, or litigation resulting therefrom could expose us to substantial costs and losses. 11 Failure to comply with the United States Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. We are subject to the United States Foreign Corrupt Practices Act, which generally prohibits United States companies and certain non-U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur from time-to-time in China and other foreign countries. Our employees or other agents may engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. Under China’s new enterprise income tax (“EIT”), we may be subject to increased taxes that could adversely affect our business, operating results, and financial condition. Presently, the corporate income tax rate for companies operating in China is 25%. Prior to January 1, 2008, China imposed an income tax of 33% on domestic companies and 15% on foreign companies operating in China. China offered the preferential tax treatment to foreign companies to attract foreign investment into China. Effective January 1, 2008, a uniform corporate tax rate of 25% is applicable to both domestic and foreign funded companies. Under this new EIT law, the Chinese government may offer preferential tax treatment and tax incentives to qualified high-tech companies to attract investment in China. Presently, Hainan Jinpan receivedpreferential tax treatment. However, Hainan Jinpan may be subject to increased tax rate if such policies do not continue which could adversely affect our profitability.In addition, under the new EIT law, an enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. Currently, no official interpretation or application of this new “resident enterprise” classification is available. Therefore it is unclear how tax authorities will determine tax residency based on the facts of each case. If the tax authorities determine that we, as a British Virgin Islands holding company, are a “resident enterprise” for EIT purposes, a number of unfavorable tax consequences could follow, including we may be subject to EIT at a rate of 25% on our worldwide taxable income, as well as EIT reporting obligations. It is also possible that the rules regarding “resident enterprise” classification may change in the future and possibly be retroactively applied. Chinese regulation of loans and direct investment by offshore holding companies to or in PRC entities may delay or prevent us from making loans or capital contributions to our PRC subsidiaries, which could materially and adversely affect our ability to fund and expand our business. We are an offshore holding company conducting our operations in China through our PRC subsidiaries. Any loans or capital contributions we make to our PRC subsidiaries cannot exceed statutory limits and must be registered with SAFE or its local counterparts. Under applicable PRC law, the government authorities must approve a foreign-invested enterprise’s registered capital amount, which represents the total amount of capital contributions made by shareholders and registered with such registration authorities. In addition, the authorities must also approve the foreign-invested enterprise’s total investment, which represents the total statutory capitalization of the company, equal to the company’s registered capital plus the amount of loans it is permitted to borrow under the law. The ratio of registered capital to total investment cannot be lower than the minimum statutory requirement and the excess of the total investment over the registered capital represents the maximum amount of borrowings that a foreign invested enterprise is permitted to have under PRC law. If we were to advance funds to our PRC subsidiaries in the form of loans or capital contributions, which exceed the maximum amount of foreign debt that our PRC subsidiaries are permitted to incur, we may have to apply to the relevant government authorities for an increase in their permitted total investment amounts. The various applications could be time-consuming and the outcomes may be uncertain. Concurrently with the loans, we might have to make capital contributions to these subsidiaries to maintain the statutory minimum registered capital and total investment ratio, and such capital contributions involve uncertainties of their own. Furthermore, even if we make loans to our PRC subsidiaries that do not exceed their current maximum amount of borrowings, we will have to register each loan with SAFE or its local counterpart for the issuance of a registration certificate of foreign debts. In practice, it could be time-consuming to complete such SAFE registration process. 12 Any loans we make to our PRC affiliated entities, which are treated as PRC domestic companies rather than foreign-invested enterprises under PRC law, are also subject to various PRC regulations and approvals. Under applicable PRC regulations, international commercial loans to PRC domestic companies are subject to various government approvals. We may be unable to complete the necessary government registrations or obtain the necessary government approvals on a timely basis, or at all, with respect to future loans by us to our PRC subsidiaries or PRC affiliated entities or with respect to future capital contributions by us to our PRC subsidiaries. If we fail to complete such registrations or obtain such approvals, our ability to capitalize or otherwise fund our PRC operations may be negatively affected, which could adversely and materially affect our liquidity and our ability to fund and expand our business. We rely principally on dividends paid by our PRC subsidiaries to fund our cash and financing requirements and to pay dividends. Our ability to pay dividends is restricted. As a holding company, we rely principally on dividends and other distributions on equity paid by our PRC subsidiaries for our cash requirements, including funds necessary to pay dividends on our common shares and to service any debt we may incur. In addition, substantially all of our consolidated assets are held by our subsidiaries. Accordingly, our ability to service our debt and to pay dividends on our common shares depends on the results of operations of our subsidiaries, the ability of such subsidiaries to provide us with cash, whether in the form of dividends, loans or otherwise, our ability to pay amounts due on our obligations, and with respect to our ability to pay dividends, upon current and future agreements governing our debt and Chinese and BVI law. Certain debt instruments may restrict our ability, or the ability of our subsidiaries, to pay dividends or make other distributions to us.Hainan Jinpan’s credit facility with Bank of China prohibits it from paying dividends or to make other distributions to its shareholders if in the relevant fiscal year – (i) the net income after tax is zero or negative; (ii) the net income after tax is insufficient to cover accumulated losses in prior fiscal years; (iii) the principal, interest, and other fees due in the fiscal year has not been paid from net income before tax; and (iv) net income before tax is insufficient to make the next payment of principal, interest, and other fees. Other restrictions include relevant PRC laws and regulations which permit our subsidiaries to pay dividends to us only out of their accumulated profits, if any, determined in accordance with PRC accounting standards and regulations. In addition, our subsidiaries in China are required to set aside each year a certain amount of their accumulated after-tax profits, if any, to fund certain statutory reserves. These reserves are not distributable as dividends until the accumulated amount of such reserves has exceeded 50% of its registered capital. In addition, each of our PRC subsidiaries, before distribution of its dividends, is required to provide for a statutory reserve fundand to set aside at least 10% (up to an aggregate amount equal to half of its registered capital) of its after-tax profits each year at the discretion of its board of directors. In addition, applicable Chinese laws and regulations require that before a Sino-foreign cooperative joint venture enterprise, such as Hainan Jinpan, distributes profits to its joint venture partners, in our case Jinpan International and Wuhan Jinpan, it must first satisfy all of its tax liabilities, provide for any losses still unpaid from previous years, and make allocations, in the proportions as required by Chinese laws to certain statutory reserve funds. The PCAOB does not have access to the work of the Company’s independent auditors in China. As a public company, our independent auditor is required by law to undergo regular Public Company Accounting Oversight Board (PCAOB) inspections to assess its compliance with U.S. law and professional standards in connection with its audits of financial statements filed with the SEC. The PCAOB, however, is currently unable to inspect the audit work and practices of auditors in China. As a result of this obstacle, investors in U.S. markets who rely on your auditor’s audit reports are deprived of the benefits of PCAOB inspections of auditors. 13 Risks Relating to Our Common Shares We may experience volatility in our share price, which could negatively affect your investment, and you may not be able to resell your shares at or above the price you paid for them. The market price of our common shares may fluctuate significantly in response to a number of factors, some of which are beyond our control, including: ● quarterly variations in operating results; ● changes in financial estimates by securities analysts; ● changes in market valuations of other similar companies; ● announcements by us or our competitors of new products or of significant technical innovations, contracts, acquisitions, strategic partnerships or joint ventures; ● additions or departures of key personnel; ● any deviations in net sales or in losses from levels expected by securities analysts; and ● future sales of common shares. In addition, the stock market has recently experienced volatility due to political and economic events that has often been unrelated to the performance of particular companies. These market fluctuations may cause our share price to fall regardless of our performance. The price of our common shares may be adversely affected by negative market sentiments about U.S. traded China based companies. In the past year, numerous fraud allegations against U.S. listed China based companies have shaken the confidence of U.S. investors in these companies.This negative market sentiment not only affect the company facing fraud allegations, but may also adversely impact the share price of other U.S. listed China based companies.We have been a U.S. listed company since our IPO in 1998 and have a track record of compliance with SEC reporting requirement.Nevertheless, in the current environment, the price of our common shares may be adversely affected by negative market sentiments. Shares eligible for future sale may depress our share price. As of April 15 2012, we had 16,395,456 common shares outstanding. In addition, 566,400 common shares were subject to outstanding options granted under our stock option plan, of which 466,400 shares have vested. All of the common shares held by our affiliates are restricted or control securities eligible for resale under Rule 144 promulgated under the Securities Act of 1933. Common shares issuable upon exercise of the stock options have been registered under the Securities Act. Sales of common shares under Rule 144 or another exemption under the Securities Act or pursuant to a registration statement could have a material adverse effect on the price of our common shares and could impair our ability to raise additional capital through the sale of equity securities. Future issuance of additional common shares could cause dilution of ownership interests and adversely affect our share price. We may in the future issue our previously authorized and un-issued securities, resulting in the dilution of the ownership interests of our shareholders. We are currently authorized to issue 40,000,000 common shares. The potential issuance of such additional common shares may create downward pressure on the trading price of our common shares. We may also issue additional common shares or other securities that are convertible into or exercisable for common shares for capital-raising or other business purposes. Future sales of substantial amounts of common shares, or the perception that sales could occur, could have a material adverse effect on the price of our common shares. 14 We may not continue to pay cash dividends in the future. We may not continue to pay cash dividends or even if we do, we may not do so at the current rate. We may elect at any time to retain all future earnings for use in the operation of our business and to fund future growth. Any future cash dividends will depend upon our results of operations, financial condition, cash requirements, the availability of a surplus and other factors. For a discussion of the limits on our ability to pay dividends, see “Risk Factors – Risks Related to Our Chinese Operations – We rely principally on dividends paid by our PRC subsidiaries to fund our cash and financing requirements and to pay dividends. Our ability to pay dividends may be restricted.” Because we are a British Virgin Islands company, your rights as a shareholder may be less clearly established as compared to the rights of shareholders of companies incorporated in other jurisdictions. Our corporate affairs are governed by our memorandum of association and articles of association and by the BVI Business Companies Act, 2004. Principles of law relating to such matters as the validity of corporate procedures, the fiduciary duties of management and the rights of our shareholders may differ from those that would apply if we were incorporated in the United States or another jurisdiction. The rights of shareholders under British Virgin Islands law are not as clearly established as are the rights of shareholders in many other jurisdictions. Under British Virgin Islands corporate law, our board of directors may negate or modify the three basic rights of shareholders (the right to vote, the right to an equal share in any dividend paid and the right to an equal share in any distribution of our surplus assets). Additionally, our board of directors could negate any transfer of our common shares between shareholders of record. Thus, our shareholders may have more difficulty protecting their interests in the face of actions by our board of directors than they would have as shareholders of a company incorporated in another jurisdiction. Because we are a British Virgin Islands company with substantially all of our assets and operations in China, you may not be able to enforce judgments against us that are obtained in United States courts. We are incorporated under the laws of the British Virgin Islands and substantially all of our assets and operations are located in China. As a result, it may be difficult for investors to effect service of process upon us within the United States or to enforce against us judgments obtained in the United States courts, including judgments predicated upon the civil liability provisions of the federal securities laws of the United States. We have been advised by British Virgin Islands counsel that judgments of United States courts predicated upon the civil liability provisions of the federal securities laws of the United States may be difficult to enforce in British Virgin Islands courts and that there is doubt as to whether British Virgin Islands courts will enter judgments in original actions brought in British Virgin Islands courts predicated solely upon the civil liability provisions of the federal securities laws of the United States. Our PRC counsel has given us similar advice about the ability of investors to effect service of process upon us within China or to enforce judgments against us obtained in the United States. We may be or become a passive foreign investment company, which could result in adverse U.S. federal income tax consequences to U.S. investors. We may be classified as a passive foreign investment company, or PFIC, by the U.S. Internal Revenue Service for U.S. federal income tax purposes. Such characterization could result in adverse U.S. federal income tax consequences to you if you are a U.S. investor. For example, generally, U.S. investors who owned our common shares during any taxable year in which we are deemed a PFIC, are subject to increased U.S. tax liabilities and reporting requirements for that taxable year and all succeeding years, regardless of whether we actually continue to be a PFIC, although a shareholder election to terminate such deemed PFIC status may be available in certain circumstances. The same adverse U.S. federal income tax consequences will apply to U.S. investors who acquire our common shares during the current taxable year of 2012 or any subsequent taxable year if we are treated as a PFIC for that taxable year. 15 The determination of whether or not we are a PFIC is made on an annual basis and depends on the composition of our income and assets, including goodwill, from time to time. Specifically, we will be classified as a PFIC for U.S. tax purposes for a taxable year if either (a) 75% or more of our gross income for such taxable year is passive income, or (b) 50% or more of the average percentage of our assets during such taxable year either produce passive income or are held for the production of passive income. For such purposes, if we directly or indirectly own 25% or more of the shares of another corporation, we will be treated as if we (a) held directly a proportionate share of the other corporation’s assets, and (b) received directly a proportionate share of the other corporation’s income. Item 4.Information on the Company A.History and Development Jinpan International Limited was incorporated in the British Virgin Islands on April 3, 1997 under the International Business Act of the British Virgin Islands. We are primarily engaged in the design and manufacture of cast resin transformers, switchgears, unit substations, VPI reactors and transformers and other power control and distribution products. Our headquarters are located at 168 Nanhai Avenue (Building 7), Haikou Free Trade Zone, Haikou, Hainan , China, and our telephone number is (86) 898-6681-1301. Our subsidiary, Jinpan USA, has administrative offices located at 390 Veterans Boulevard, Carlstadt, New Jersey 07072 and the telephone number is (201) 460 8778.Our website is www.jstusa.net. Our predecessor Haikou Jinpan Special Transformers Works (“Haikou Jinpan”) was established in 1993 as a manufacturer of cast resin transformers.On June 30, 1997, we entered into an agreement with Haikou Jinpan to form a joint venture, Hainan Jinpan, pursuant to which Haikou Jinpan received a 15% equity interest in Hainan Jinpan in exchange for its contribution of buildings, equipment, and other production and related facilities to the joint venture and we received an 85% equity interest in Hainan Jinpan for its capital contribution of US$ 2.1 million. We took over management of Hainan Jinpan from Haikou Jinpan after our acquisition of this 85% interest. On February 13, 2007, we purchased Haikou Jinpan’s interests in Hainan Jinpan (15%) for US$11 million. To maintain Hainan Jinpan’s status as a sino-foreign joint venture, Jinpan International subsequently transferred 5% of its equity interest in Hainan Jinpan to Wuhan Jinpan, a subsidiary that qualifies as a domestically funded limited liability company. Prior to September 2006, Hainan Jinpan was our only subsidiary in China and accounted for substantially all of our assets and sales. In 2005 and 2006, we invested RMB 4.5 million (US$ 0.7 million) and RMB 21 million (US$ 3.1 million), respectively, on capital expenditures mainly to purchase equipment and to expand the Hainan facility. We funded these expenditures with our available cash, funds generated from operations and borrowings under credit facilities from Nan Yan Commercial Bank and the Bank of China. In 2007, we invested RMB 33.1 million (US$4.7 million) to purchase and construct 20,000 square meters of land in Wuhan to serve as the site for our second manufacturing facility. We financed the acquisition and construction of the Wuhan facility from the proceeds we received from the sale of our shares in December 2006. Construction of the Wuhan facility began in early 2007 and was completed in May 2008. We began production in June 2008. In 2008, we invested RMB 65.4 million (US$9.6 million) to purchase 71,000 square meters of land and buildings in Shanghai to serve as the site for our third manufacturing facility. We financed the acquisition using RMB 25.4 million (US$ 3.8 million) of our available cash and RMB 40.0 million (US$ 5.8 million) from secured loan facilities.We paid back all our bank loans related to the acquisition of the Shanghai facility by the end of 2009. Construction of the Shanghai facility proceeded in tandem with our need for additional manufacturing capacity. From fourth quarter of 2008 to the end of 2011, we spent RMB 130.2 million to renovate, construct, and equip the Shanghai facility for the manufacture ofVPI transformers and reactors and gas insulated switchgears and to build workers dormitories on site. For 2012, we expect capital expenditure of RMB 34.4 million for Shanghai. 16 In the second quarter of 2011, we completed acquisition of Guilin Jun Tai Fu Construction and Development Co. Ltd. (“Guilin JTF”) for RMB 15 million (US$ 2.3 million) and assumed debt of RMB 44.2 million (US$ 6.7 million) as a result of the acquisition.Guilin JTF’s primary asset is a lot of thirty-eight (38) acres of land in Guilin, Guangxi zoned for industrial development.Guilin JTF is in the process of obtaining local government approval to purchase an adjacent lot of forty-four (44) acres.To date, we have not secured the requisite government approval to acquire this adjacent lot.Our acquisition of Guilin JTF is part of our plan to build a large scale manufacturing and R&D facility in the city of Guilin, Guangxi province.We plan to gradually build the Guilin facility based on the need for additional manufacturing facility to execute our business plan.In the first quarter of 2012, we began construction of factory buildings for the large scale manufacture of cast resin transformers.We expect to complete the construction of the factory buildings by the end of 2012 and to install manufacturing equipment in the first quarter of 2013.We expect to begin manufacturing cast resin transformers in Guilin in the first half of 2013 and to gradually ramp up production through the 2013 and 2014.When completed and fully utilized, we believe the factory can support up to 12 million KVA of cast resin transformer manufacturing capacity.For 2012, we budget capital expenditure of RMB 222.2million of the construction of the Guilin facility and the procurement of manufacturing equipment. B.Business Overview General overview We design, manufacture and market equipment for the distribution of electricity.Our founders developed one of the first cast resin transformers in China in the early 1980’s.In 1993, our founders established a company that has since become a leading manufacturer of cast resin transformers in China based on a reputation for quality, safety, efficiency, and good customer service. We manufacture medium voltage cast resin transformers for a variety of end uses and applications, including large industrial, infrastructure and municipal projects such as factories, real estate developments, airports and subway systems. Our cast resin transformers allow high voltage transmissions of electricity to be distributed to various locations in lower, more usable voltages. We manufacture a range of cast resin transformers distinguished by application and power transforming capabilities.We also have the capability to manufacture customized products designed to meet the customer’s specific needs. We measure production capacity for our transformer products in kilovolt amperes (“KVA”). In addition to cast resin transformers, we also manufacture switchgears, VPI (Vacuum Pressure Impregnated) reactors and transformers, and unit substations.Switchgears control the flow of electricity to and from electrical equipment.We manufacture both conventional and high end gas insulated switchgears.VPI reactors are components of inverters and converters.They limit currents, filter waveforms and attenuate electric noise and harmonics to help balance current and voltage output.We produce VPI reactors for both wind and solar applications.VPI transformers raise and lower voltage.We manufacture VPI transformers that serve as stand-alone units for power distribution and also as component for inverters and converters.We also manufacture variable frequency variable wattage VPI transformers customized for industrial applications.Unit substations are integrated products are integrated assemblies comprised ofhigh voltage switchgear, a transformer, a low voltage switchgear, a power meter and a power factor compensation device all interconnected with cables or buss bars.Our unit substations transform high voltage electricity to lower voltages that feed into distribution transformers, which then lowers the electric voltage to levels suitable for consumer applications.We measure our production capacity for switchgears, reactors, and unit substations in units produced. In the past eight years, we have steadily increased sales of power distribution equipment for wind energy.Our portfolio of wind energy products in 2011 comprised of cast resin transformers for 2.5MW wind towers and VPI reactors for both 1.5MW and 2.5MW wind towers.Cast resin transformers and VPI reactors for wind applications are manufactured at our Haikou and Shanghai facilities respectively. We entered the wind equipment marketin2004 when we first began to supply VPI reactors for 1.5MW wind towers to an OEM customer. In 2006, we began to supply both reactors and cast resin transformers for 2.5MW wind towers to the same OEM customer. Revenue from sales of wind energy products grew concurrently with our product offerings.Revenue from the sale of wind energy products reached RMB230.7 million in 2011.Our top market for our wind energy products are North America followed by Europe.Most of our wind energy products are sold to one OEM customer.Given the large potential market for wind energy products worldwide, and particularly in China, we are actively working to diversify the OEM customer base for our wind energy products and to establish new sales channels to address markets in China and abroad. 17 Business Strategy We resumed our historical growth trajectory in 2011 after overcoming market challenges that depressed our performance in 2010.In 2011, our annual sales revenue reached US$ 218.9 million and net income reached US$ 23.9 million, each increasing by 46.2% and 71.3% respectively over 2010 figures. In 2010, we faced a challenging market environment due to declines in transformer prices in China, brought on by increased competition enabled by historically low raw material prices, and a decline in international orders from Europe.We successfully responded to these challenges by leveraging our engineering capabilities to increase our sale ofcustomized cast resin transformers, where we face significantly less competition than in the market for standard products.In 2011, we also achieved greater geographic diversification in our exports.For the first time, we exported more products to the U.S. than to Europe.Total export sales in 2011 reached US$ 26.3 million with sales of U.S. at US$ 19.4 million followed by sales to Europe at US$ 6.9 million. Key elements of our business strategy include but are not limited to the following: Continue to focus on China’s growing electric infrastructure market. China remained our largest market in 2011.Sales in China of RMB 1,244.3 million (US$ 192.6 million) accounted for 88.0% of our total sales revenue of RMB 1,414.3 million (US$ 218.9 million) in 2011.We believe that macro trends in China fueled demand for power distribution equipment.According to the NBS, China’s gross domestic product in 2011 was 47,156.4 billion Yuan, up by 9.2% over the prior year, and completed investment in fixed assets of the country in 2011 was 31,102.2 billion Yuan, up by 23.6 percent over the previous year.According to the China Electricity Council (“CEC”), China consumed 4.69 trillion KWH of electricity in 2011, up 11.7% over the prior year period. We believe that macroeconomic conditions in China - fast economic growth, increase in fixed asset investment, rising electricity consumption– will continue to drive demand for electricity distribution equipment and provide us with opportunities for growth.As a leading manufacturer of cast resin transformers in China, we are well positioned to capitalize on this growth and will continue to focus on supplying China’s growing electric infrastructure market. Invest in new, state-of-the-art facilities to increase our manufacturing capacity and efficiency. We believe that investing in new, state-of-the art manufacturing facilities enables us to manufacture efficiently on a large scale, reduce the cost of inputs, and compete aggressively in the market place.Since 2006, we have gradually expanded our manufacturing capacity to meet anticipated market demand and to execute our business strategy. In 2011, we completed the construction of our Shanghai facility, the manufacturing center for our VPI transformers and reactors and gas insulated switchgears.In the second half of 2011, we leased additional factory space and added equipment to increase the manufacturing capacity of our Haikou facility.This expansion at our Haikou facility added3 million KVA of cast resin manufacturing capacity, bringing our total cast resin manufacturing to approximately 14 million KVA by the end of 2011.In April 2011, we procured 38 acres of land in the city of Guilin, Guangxi province for the development of a new large scale manufacturing facility.In the first quarter of 2012, we began construction of a factory for the large scale manufacture of cast resin transformers.We expect to complete the construction of the factory buildings by the end of 2012, install equipment in the first quarter of 2013, and begin production in the first half of 2013. We expect to gradually ramp up production at the Guilin facility through2013 and 2014.When completed and fully utilized, we believe the factory can support up to 12 million KVA of cast resin transformer manufacturing capacity 18 Promote and develop high-margin products for new markets.We continue to invest in R&D to expand the application of our cast resin transformers and our portfolio of related power distribution equipment.Our total R&D spending in 2011 reached US$ 10.1 million, representing 4.6% of gross revenue.Our R&D strategy yielded significant benefits in the past year.A case in point is the sale of cast resin transformers custom developed for polysilicon manufacturing plants.We invested in the development of these transformers in 2009.In 2010 and 2011, sales of cast resin transformers for polysilicon application reached US$ 3.6 million and US$ 20.1 million respectively.Not all our R&D efforts yield immediate success.Sales of gas insulated switchgears we developed in 2009 and 2010 proceeded at a slower pace than anticipated.Nevertheless, we believe that China’s market for gas insulated switchgears is promising.As a new entrant into this market, we are steadfast and patient in implementing our strategy of expanding our product line and building a good track record as a supplier of high quality gas insulated switchgears.In 2011, we added 40.5KV Ring Main Units (RMU) to our product line of 12KV and 24 KV RMU gas insulated switchgears.Over the coming two years, we plan to introduce to market 40.5KV RMUs and Cubicle Type Gas Insulated Switchgears (C-GIS) for various voltage levels. Leverage our relationships with major OEM customers to expand our global reach.We continue efforts to expand our OEM customer base.By integrating ourselves into the global supply chain of major OEMs, we can leverage the superior market reach of these OEMs to reach a broader international market for power distribution equipment of conventional and wind power applications.Currently, we are qualified as suppliers to threeinternational OEM customers.Up to 2009, we had only one OEM customer that accounted for the bulk of our export sales.In 2010, we successfully qualified as suppliers to two major international OEM customers based in Europe.In 2011, we submitted prototype cast resin transformers designed for use in offshore wind towers to independent laboratories in Europe for testing as per the qualification requirements for one European OEM that specialize in the development of wind turbines.We expected to complete qualification by the end of 2011.However, the qualification has been delayed due to technical problems encountered during testing.We are in the process of resolving these issues and expect to complete the qualification with this OEM in the latter half of 2012. Products Cast Resin Transformers Transformers are electric equipment that changes the voltage and the current of electricity to facilitate its efficient transmission and distribution.Transformers are commonly used at power generation facilities to increase voltage and to decrease current in order to transport electric energy across transmission lines. When the electricity reaches the end user, transformers are used to reduce voltage and to increase current to make the electricity suitable for general use.The process of transforming voltage results in energy loss that is released in the form of heat and therefore transformers must contain effective cooling systems.Transformers are differentiated by their cooling systems (this is one of several ways that the transformer industry classifies its products). Dry type transformers dissipate heat directly into the ambient air.Liquid cooled transformers (e.g. oil filled transformers) dissipate heat into liquid mediums. The cast resin transformer is a dry type transformer first developed in Germany in the 1960s as an alternative to oil-filled transformers.In contrast to an oil filled transformer, which immerse coils in oil to absorb and disperse heat, the coils of a cast resin transformer are coated with epoxy resin, which is able to withstand temperatures as high as 188 degree Celsius.Heat passes through the epoxy and dissipates into the surrounding air.The cast resin transformer does not compete with oil filled transformers in all applications.Most step up transformers at power plants that increase the voltage to hundreds of thousands of volts are oil filled transformers, because at such high voltages the amount of heat generated is more efficiently dissipated through a liquid medium.However, many step down transformers located in the electricity distribution network and at the end user’s site are dry type transformers.Certain wind and solar farms also use dry type transformers to step up electricity for transmission.The cast resin transformer has several advantages over the oil filled transformer, including greater efficiency, less maintenance requirements, greater fire resistance, and more environmentally friendly (the lack of cooling liquids eliminates the possibility of oil leaks).While oil-filled transformers are still widely used in China and throughout the world, we believe cast resin transformers areincreasingly in popularity because ofthese advantages. In a cast resin transformer, the dry epoxy resin coating the transformer coils serve as the insulation medium between coils. To ensure effective insulation, appropriate precautions must be maintained to ensure that any moisture or condensation has been removed when the epoxy resin is cast.Our cast resin transformers use four main types of insulation systems.The insulation systems used are: 155 degree Celsius Class “F” per IEC60076 (International Electrotechnical Commission) and 180 degree Celsius Class “H” for the Chinese market and 150 and 185 degree Celsius per ANSI (American National Standard Institute), IEEE (Institute of Electrical and Electronics Engineers), and NEMA (National Electrical Manufacturers Associations) standards for the U.S. and North American markets. 19 We manufacture cast resin transformers for a wide range of infrastructural and industrial applications, including – ● Cast resin dry type distribution (dual voltage) transformers, which are used in a wide range of infrastructural, commercial, and residential developments to step down the voltage of electricity from the electric grid to lower levels; ● Cast resin dry type power transformers, which are used in the electric grid to convert voltages; ● Cast resin dry type excitation rectifier transformers, which are used in power plants to deliver power to the excitation systems for electric generators; ● Castresin dry type traction rectifier transformers, which are used in subways and light rail systems to deliver power to rail electrification systems; ● Cast resin dry type transformers for variable frequency drives, which are used in wide range of industrial applications to deliver power to drive electric motors; ● Cast resin dry type transformers for marine applications, which are used on board ships or off shore platforms; ● Cast resin dry type transformers for wind applications, which are used in wind farms (either in or outside the tower) to step up voltage of the electricity generated for transmission in medium voltage electric grids; ● Cast resin dry type transformers for solar applications, which are used in solar farms to step up voltage of the electricity generated for transmission to medium voltage; ● Cast resin dry type transformers for Polycrystalline Silicon Reduction Furnace, which are used by manufacturers to deliver power to polycrystalline manufacturing facilities; ● Cast resin dry type isolation transformers, which provide galvanic isolation to transfer power between two circuits not connected together and to protect against electric shock and suppress electric noise in sensitive devices; and ● Cast resin dry type transformers with amorphous alloy core, which are energy efficient and used in a wide infrastructural, commercial, and residential to step down voltage of electricity from the electric grid to lower levels. VPI Transformers and Reactors The VPI (Vacuum Pressure Impregnated) transformer is one of two popular types of dry type transformers (the other being the cast resin dry type transformer).In contrast with the cast resin dry type transformer, the coils of the VPI transformer are coated with varnish (comprised primarily of polyester resin) instead of epoxy resin.The varnish coating serves as an insulation medium.VPI transformers are manufactured using a process that applies varnish coating to the coils in interchanging cycles of pressure and vacuum.The coils are then cured in an oven.This manufacturing process allows for better penetration of the varnish into the coils. The VPI reactor does not change electric voltage.It is an inductor.In an AC circuit, an inductor has the characteristic of storing energy in a magnetic field and is reluctant to a change in current.In a DC circuit, an inductorlimits the rate of change of current in a circuit.The VPI reactor is used to filter waveforms and attenuate electric noise and harmonics to help balance current and voltage output in an electrical circuit.It is manufactured using a process similar to that used to produce VPI transformers. 20 We have the engineering capability to design and manufacture VPI transformers and reactors that suit our customers’ specific needs. Presently, we manufacture VPI transformers and reactors customized for a range of infrastructural and industrial applications, including VPI transformers that supply electricity to wind power converters, photo voltaic inverters, uninterrupted power supplies, variable frequency control drives, traction rectifier systems, and for ship board use.Our VPI transformers and reactors are characterized by class H insulation, low loss levels, strong overload handling capacity, low flammability, low noise levels, compact size, and easy installation. Switchgears The switchgear is an electric equipment comprised of a combination of electrical disconnect switches, fuses, or circuit breakers.Through the control of the flow of electricity, the switchgear protects, and isolates electrical equipment.The switchgear is used to de-energize equipment to allow maintenance work to be performed safely and to clear faults in the grid downstream.Consequently, the switchgear is an important piece of equipment, because it is directly linked to the reliability of the electricity supply. We offer a range of switchgear products for general power distribution and for specialized infrastructural and industrial applications.We manufacture high and low voltage switchgears, both conventional and gas insulated.We manufacture switchgears using our designs and also using designs licensed from Schneider Electric. Because each transformer is paired with both a high voltage and low voltage switchgear, we can offer a packaged solution to our customers. Unit Substations The unit substation is a compact, fully enclosed transformer substation.It is integrated assembly comprised of a high voltage switchgear, a transformer, a low voltage switchgear, a power meter and a compensation device, all interconnected with cables or buss bars and housed in weather proof enclosure. We supply unit substations suitable for a range of infrastructural and industrial applications where the transformer is installed outdoors and exposed to the elements. Net sales by Products and Geographic Market Our net sales by product for the years ended December 31, 2011, 2010, and 2009 is as follows: Year Ended December 31, (U.S. Dollars in thousands) Cast Resin Transformers Switchgears and Unit substations Line Reactors Total Our Wind products are classified within cast resin transformers and line reactors. Our net sales by geographic market is as follows: US$ RMB RMB RMB (In thousands) Net Sales United States Europe PRC Total 21 Background information relating to the electric transformer industry in China Growth Drivers We believe that the demand for electricity distribution in China is driven by two macro trends – the growth in electricity consumption and infrastructure developments – resulting from China’s industrialization and urbanization.China’s economic growth underlies both of these growth drivers. The Chinese economy continued to expandin 2011, despite GDP growth receding from double digit figures.According to the NBS, China’s gross domestic product in 2011 was 47, 156.4 billion Yuan, up by 9.2% over the prior year.Of this total, the value added of the primary industry was 4,771.2 billion Yuan, up by 4.5 percent over the prior year, that of the secondary industry was 22,059.2 billion Yuan, up by 10.6 percent over the prior year and the tertiary industry was 20,326.0 billion Yuan, up by 8.9 percent over the prior year.Growth in the secondary (industrial) sector and tertiary (service) sector tend to correlate with increase in electricity consumption and infrastructure spending. We expect China’s economy to perform well in 2012, but we expect the rate of GDP growth to be moderate due to the lingering effect of the government’s economic tightening measures and a challenging external economic environment. Electricity consumption in China continued to grow in 2011.According to the CEC, China consumed 4.69 trillion KWH of electricity in 2011, up 11.7% over the prior year period.Electricity consumption on per capita basis reached 3,483 KWH, up by 351 KWH, over the prior year period, and exceeded the world average.The CEC reported that demand for electricity grew across all industrial sectors in 2011. Electricity consumption by the primary, secondary, and tertiary sectors increased over the prior year period by 3.9%, 11.9%, and 13.5% respectively.Residential consumption of electricity increased over the prior year by 10.8%.The CEC predicts that electricity consumption in China will grow at rate of 8.5% to 10.5% in 2012 reaching approximately 5.14trillion KWH. China continued a high level of investment in fixed assets in 2011.According to the NBS, the completed investment in fixed assets of the country in 2011 was 31,102.2 billion Yuan, up by 23.6 percent over the previous year.The real growth was 15.9 percent after deducting the price factors.Of the total investment, the investment in fixed assets (excluding rural households) was 30,193.3 billion Yuan, up by 23.8 percent; and the investment in rural households reached 908.9 billion Yuan, up by 15.3 percent.In the investment in fixed assets (excluding rural households), the investment in the primary industry was 679.2 billion Yuan, up by 25.0 percent; that in the secondary industry was 13,226.3 billion Yuan, up by 27.3 percent; and that in the tertiary industry was 16,287.7 billion Yuan, up by 21.1 percent. In 2011, the investment in real estate development was 6,174.0 billion Yuan, up by 27.9 percent.Given that China is still undergoing a process of urbanization and industrialization, we believe that growth in fixed assets investment will continue in 2012. Growth in Electric Generation and Distribution Capacity We believe that growth in electricity generation and transmission capacity leads to downstream investments in distribution capacity, because power generated and transmitted need to reach end users in usable lower voltages.The majority of the electrical equipment we manufacture are under 35KV.Consequently, we benefit from China’s investment in power generation and transmission capacity. China continued adding to its power generating capacity in 2011.According to the CEC, China’s total power generating capacity reached 1.056 trillion KW, an increase of 9.2% over the prior year, China added 90.41 million KW of power generation capacity in 2011 marking the sixth consecutive year that annual growth in power generation capacity exceeded 90 million KW.China continued to expand its power transmission capacity.According to the CEC, in 2011, the cumulative length of line circuits, that are 220KV and above, and public power transforming capacity reached 480,000 kilometers and 2.2 billion KVA respectively, and 7.9% and 10.5% increase over 2010. 22 Cast Resin Dry Type Transformer Industry Transformers change the voltage of electricity through electromagnetic induction.Some energy is lost in this voltage transformation process and dissipated as heat.Insulation materials covering a transformer’s induction coils are rated to withstand certain temperatures.Pro-longed exposure of the insulation materials to heat in excess of its temperature rating can degrade the material, leading to short circuits and fires.Modern transformers are designed with cooling systems to dissipate the heat produced by the transformer.Dry type transformers uses air, rather than a liquid medium (usually oil), to dissipate heat generated by the induction coils during the transformer’s operations. Dry type transformers are used in a wide range of applications that requires transformers that are highly reliable, flame resistant, low maintenance, and non-polluting, including but not limited to: ● urban infrastructure with high standards for fire safety, including high rises, high concentration residential area, underground infrastructure, transportation hubs (e.g. airport and subway stations), government buildings, and commercial centers; ● power plants (both transformers that distribute electricity for use in power plants and excitation transformers for electric generators); ● mining, chemical, and metallurgical works (e.g. rectifier transformer and metallurgy transformers); and ● rail (traction power transformers). The two main categories of dry type transformers that currently dominate the market are cast resin and open ventilated dry type transformers.Cast resin dry type transformers are predominant in Europe, Japan, and newly developed markets in Asia, including China.Open ventilated dry type transformers are widely used in North America. Since the sale of cast resin dry type transformers comprise of more than three quarters of our total sales and most of our sales are in China, the present discussion focus on China’s cast resin dry type transformer industry. The world’s first cast resin dry type transformer was developed in Germany in 1964.It was introduced to the Chinese market in the 1980s.Because China imported much of its dry type transformer manufacturing technology from Europe, the cast resin dry type transformer became the predominant type of dry type transformer in the country’s market.According to a report published by the market research firm China Industry Research Net titled “Cast Resin Transformer Market Analysis and Trends 2012-2017” (the “CIR Report”),95% of the dry type transformers manufactured in China are cast resin dry type transformers.China’s production of cast resin dry type transformers has grown at a fast pace.According to the CIR Report, the total industry output of China’s dry type cast resin transformer industry reached RMB 7.169 billion, an increase of 28.9% over 2010.According to the CIR Report, total industry output value from 2006-2011is as follows: Year Industry Output Value Growth Rate 2011 RMB 7.169 billion 28.9% 2010 RMB 5.560 billion 22.8% 2009 RMB 4.527 billion 17.6% 2008 RMB 3.848 billion 25.9% 2007 RMB 3.056 billion 18.4% 2006 RMB 2.581 billion 20.2% 23 China’s demand for cast resin dry type transformers has also grown at a fast clip albeit slower than production growth.According to the CIR Report, China’s demand for cast resin dry type transformers in 2011 reached RMB 5.563 billion, an increase of 16.4% over 2010.According to the CIR Report, China’s demand for cast resin dry type transformers from 2006 to 2011 is as follows: Year Demand Growth Rate 2011 RMB 5.563 billion 16.4% 2010 RMB 4.778 billion 15.0% 2009 RMB 4.155 billion 14.7% 2008 RMB 3.621 billion 10.8% 2007 RMB 3.267 billion 19.4% 2006 RMB 2.736 billion 12.1% China’s dry type transformer market remained very competitive in 2011.Low raw materials prices has drawn smaller manufacturers into the market.These smaller, new entrant has added capacity to the market and increase price competition.Price competition remained intense at the lower end of the market for standard distribution transformers.However, both demand and price for high end custom transformers remain robust and healthy.The high end transformer market is accessible to a handful of large high quality manufacturers , because of the engineering and manufacturing resources required to custom design and produce high quality transformers for demanding industrial and power applications.As a leading manufacturer of cast resin transformers in China, we successfully expanded our sales and net income in 2011 by concentrating on the high end of the cast resin transformer market and by diversifying our product portfolio to other high end power distribution equipment such as switchgears and custom VPI transformers and reactors. How our cast resin transformers are manufactured The essential components of our cast resin transformers are their coils and cores.Under our current manufacturing process, we use coil winding machines to wind copper or aluminum wire or foils into high and low voltage coils.Our coils are insulated with fiber glass mats or quartz powder and are then cast with an epoxy resin in an automated vacuum casting machine to provide further insulation. The vacuum casting machine then removes all moisture and condensation between the coil and the resin coating. We implement such procedures to ensure that our coils are properly insulated for safety. We use the materials described above so that none of our windings crack when heat is produced in the transformer since the expansion coefficient of copper or aluminum coil is similar to the expansion coefficient of epoxy resin and fiber glass. The high and low voltage windings are then wrapped around a silicon steel core. The core is composed of several rolls of silicon steel, which have been cut using automated steel cutting machines. The rolls of silicon steel are assembled and stacked by our assembly table machines to form the core of a transformer. As one of the most important components of a transformer, the core is used as a transforming medium of electric energy during the transforming process. We use high quality material, advanced winding and cutting machines. Our transformers are designed to operate with minimal energy loss and noise. We test and inspect our transformers in accordance with Chinese national standards and will not deliver a transformer to a customer unless each required test has been passed. The standard testing procedure is comprised of the following 12 procedures: 1. measurement of winding resistance; 2. measurement of voltage ratio; 3. measurement of impedance voltage; 24 4. measurement of current; 5. Source voltage tolerance test; 6. induced over-voltage tolerance test; 7. measurement of winding insulation resistance; 8. measurement of partial discharge; 9. lightning impulse test; temperature raise test; measurement of sound level; and short-circuit test. How Our VPI Transformers and Reactors Are Manufactured Our VPI transformers and reactors use high temperature polyester varnish as insulation.We use a manufacturing process known as vacuum pressure impregnation.Once our VPI transformers and reactors are assembled, we place the assembly in a special container and submerse it in varnish under vacuum conditions and the cure it in an oven.The resulting product is protected from moisture and dirt.Our VPI transformers and reactors are smaller in size in terms of both dimensions and capacity than our cast resin dry type transformers.We manufacture VPI transformers and reactor for a range of specialized applications, including for the distribution of wind and solar power and for use with variable frequency drives. How Our Switchgear Products Are Manufactured We manufacture a range of medium and low voltage switchgear products for the China market. We fabricate sheet metal to manufacture switchgear enclosures, power coat the enclosure, and assemble switchgears using high quality components from brand name suppliers such as ABB and Schneider.We strictly implement ISO 9000 to ensure manufacture of high quality products. We recognized that switchgears are highly customized products.Recognizing that providing solutions and quality service to customers is key to our success, we assembled to a team of seasoned engineers.Our engineers work with customers to provide custom designed solutions and after sales support from installation to operations.We design our switchgear products and also license designs from high quality suppliers such as Schneider Electric and Siemens. The raw materials used in our cast resin transformers and their sources of supply The principal raw materials we require for our business are (1) epoxy resin, used to coat the coils of our transformers, (2) silicon steel, which comprises the cores of our transformers, and (3) copper and aluminum wires and foils for windings. We maintain at least two suppliers for each of our principal raw materials in order to enhance our ability to obtain an adequate supply of high quality, competitively-priced raw materials. The price of epoxy resin remained relatively stable in 2011.Silicon steel prices remained stable but at low levels, the price of copper rose slightly and aluminum decreased slightly.In 2011,the price of silicon steel, copper, and aluminum averaged RMB 17,000 per ton, RMB 65,000 per ton, and RMB 17,000 per ton respectively, compared to average price of RMB 18,700 per ton, RMB 58,000 per ton, and RMB 18,500 per ton respectively in 2010.Prices of all three metals trended up in the first quarter of 2012.We expect the prices of these raw materials to remain stable in 2012, due to a gradual economic slowdown in China and slow economic recovery in the U.S. and Europe. 25 Other raw materials required to produce our products include glass fiber and quartz powder. We purchase our glass fiber and quartz powder from local suppliers in nearby regions and believe that these materials are readily available. Our sales and marketing network We have an extensive sales and marketing network in China, which consists of 38 regional sales offices located in various cities. We employ 134 salaried sales representatives who are based at our regional sales offices. In addition to sales representatives at our regional offices, we staff our manufacturing facilities at Haikou, Wuhan, and Shanghai with sales support personnel. Our significant customers Sales to our five largest customers for fiscal years ended December 31, 2009, 2010, and 2011 accounted for27.0% , 18.1%, and 27.5% of total sales, respectively. Sales to our single largest customer for those same periods accounted for 17.7%,9.1%, and 14.8% of our net sales, respectively. Our trademark, “JST” We own the rights to the trademark “JST,” which is registered with the Trademark Bureau of the State Administration of Industry and Commerce in China. We believe that much of our success in growing sales and market share is due to our focus on providing high quality products and services. Achieving greater customer recognition of our trademark is also important to our marketing and expansion efforts.We have not registered our intellectual property rights outside of China and we cannot be certain that the laws of other countries will protect proprietary rights to the same extent as do the laws of China. Material Agreements We entered into two agreements with Hitran Corporation, a New Jersey corporation, to license designs for certain line reactors used on wind turbines on April 30, 2008 and November 14, 2008 respectively. Pursuant to the license agreements, Hitran Corporation granted us the exclusive right to use the licensed designs to manufacture, assemble, sell, maintain and repair the licensed products. Hitran Corporation also granted us the right to use Hitran’s trademark on the licensed products. We agreed to pay Hitran a royalty fee equal to a percentage of net sales of the licensed products. Both agreements have a term of five years. On April 10, 2008, we entered into agreement with Schneider Electric (China) Investment Co. Ltd., a Chinese affiliate of Schneider Electric, renewing an agreement to manufacture under license certain circuit breakers for use in our switchgears.Pursuant to the license agreement, Schneider granted us a non-exclusive right to manufacture, assemble, sell, maintain, and repaircertain circuit breakers in the PRC (excluding Hong Kong and Taiwan).Schneider also granted us the right to use certain trademarks on the licensed products.The agreement was renewed on January 1, 2011 and the agreement will expire on December 31, 2012. In May 2011, Hainan Jinpan entered into agreement with Siemens Ltd. China, a Chinese affiliate of Siemens, to manufacture under license low voltage switchboard SIVACON 8pt.Pursuant to the license agreement, Siemens granted Hainan Jinpan a non-exclusive, non-transferable license to manufacture low voltage switchboard SIVACON 8pt.Siemens also granted Hainan Jinpan the right to use of the trade mark SIVACON for the purpose of labeling the low voltage switchboard manufactured under the license.The initial term of the agreement is three (3) years from the effective date of the agreement.At the end of the initial three (3) year term, the agreement will automatically renew for one (1) year terms, unless either party gives notice to the other, six (6) month prior to the end of the current term, of intent not to renew the agreement. In March 2011, Hainan Jinpan entered into agreement with Guilin Jin Fu Investment Co. Ltd. to buy all the equity of Guilin JTF for a purchase price of RMB 15 million (US$ 2.3 million).Guilin JTF’s primary asset is property rights to a lot of land, thirty-eight (38) acres in size, zoned for industrial use in the city of Guilin, Guangxi province.Guiln JTF’s primary liability is RMB 44.2 million (US$ 6.7 million) in debt that Guilin JTF owe to Guilin Jin Fu Investment Co. Ltd. incurred for the procurement of the land.Upon acquiring Guilin JTF, Hainan Jinpan would indirectly assume liability for payment of this debt.In April 2011, Hainan Jinpan paid Guilin Jin Fu Investment Co. Ltd. the purchase price of RMB 15 million (US$ 2.3 million) in full and closed the transaction. 26 In August 2011, Hainan Jinpan entered into agreement with Hainan Si Hai Industrial Commercial Consolidated Company to lease factory building unit number 5 in the Jinpan Development Area.Factory building unit 5 is 6952 square meters. Pursuant to the agreement, the lessee Hainan Jinpan shall pay the lessor Hainan Si Hai Industrial Commercial Consolidated Company rent ofRMB 75, 472 per month on a quarterly basis. Term of the lease is two year starting on January 1, 2012 and expiring on December 31, 2013. In May 2011, Shanghai Jinpan entered into agreement with Beijing Shi Xin Steel Frame Co. Ltd. for the construction of the steel frame for a factory building at the Shanghai facility.The agreement provided that the construction of the steel frame would commence on May 5, 2011 andbe completed on July 19, 2011.The price for the construction of the steel frame is RMB 6.3 million.In May 2011, Shanghai Jinpan entered into agreement with Kai Tian Construction (Group) Co. Ltd. for the construction of the aforementionedfactory building.The agreement provided for the construction to commence on May 5, 2011 and to be completed on July 30, 2011.The price for the construction is RMB 4.4 million.As of the date of this report, the construction of the factory building has been completed. From July 2011 to February 2012, Guilin JTF entered into a series of agreement with architectural design firms, local government enterprises, management companies, and construction companies relating to the design, survey, management of bidding and construction activities, and the construction of the factory buildings and supporting infrastructure in the Guilin facility.The table below provides a list of agreement related to the construction of the Guilin Facility: Contracting Party Contract Description Contract Price Contract Date (Month/Year) Zhe Jiang Qing Ye Construction Design Co. Ltd. factory building design RMB 458,000 February2011 Guilin Institute of Survey Design construction project survey RMB 115,000 July 2011 Guilin Institute of Architectural Design workers dormitory and cafeteria design RMB 320,000 August 2011 Guilin City Yan Shan District Tuo Mu Township Wei Jian Du Village Committee construction of enclosure wall (including materials cost) RMB 624,000 October 2011 Guilin City Yan Shan District Tuo Mu Township Wei Jian Du Village Committee construction of drainage ditchretaining wall (including materials cost) RMB 1,099,000 November 2011 Guang Xi Construction Group No. 4 ConstructionCo. Ltd. construction of roads, bridge, and water drain/sewer network within the facility (including materials cost) RMB 5,300,000 November 2011 Shanghai Zheng Hong Construction Consulting Co. Ltd. construction bid management RMB 30,000 December 2011 Beijing Shi Xin Steel Frame Co. Ltd. construction of factory,office, andancillary buildings steel frames(including materials cost) RMB 43,000,000 December 2011 Guilin Gui Gong Construction Management Co. Ltd. construction management and oversight services RMB 330,000 February 2012 27 Our competitors in the electric transformer business In the cast resin transformer market, we compete against a few large transformer manufacturers and a large number of smaller manufacturers. Our major competitors in China are re-organized state-owned enterprises that are either still partially government owned or have become fully private.Although some of our competitors entered the market before we did and have achieved greater brand recognition, we believe that our growing brand recognition, the quality of our products, and the efficiency of our operations enable us to compete effectively.We have a good track record in terms of product quality. To the best of our knowledge, none of our transformers have been the cause of any major accident. We believe that foreign cast resin transformer manufacturers presently do not pose a significant competitive threat to us because of their relatively high production costs. However, we may face increased competition in the future as foreign manufacturers enter into meaningful joint venture arrangements or establish wholly foreign-owned enterprises to manufacture transformers within China. Seasonality Historically, our revenue has fluctuated quarterly and has generally been the higher in second half of the year primarily due to the seasonal demand of our customers.We believe that the seasonality is due to the procurement cycles of our domestic Chinese customers which tend to be heavily weighted in the second half of the year.In 2011, the first, second, third, and fourth quarter represented 13.9%, 26.9%, 30.2% and 29.0% of full year net sales, respectively.For the full year 2012, we expect a steady growth in sales through much of the year.We believe that the seasonality in 2012 sales will remain the same as 2011. Doing Business in China China’s Corporate Income Tax Presently, the corporate income tax rate for companies operating in China is 25%. Prior to January 1, 2008, China imposed an income tax of 33% on domestic companies and 15% on foreign companies operating in China. China offered the preferential tax treatment to foreign companies to attract foreign investment into China. Effective January 1, 2008, a uniform corporate tax rate of 25% is applicable to both domestic and foreign funded companies. Under this new EIT law, the Chinese government may offer preferential tax treatment and tax incentives to qualified high-tech companies to attract investment in China. Presently, Hainan Jinpan receivespreferential treatment. However, such policies may not continue. As a result of the new tax law, our subsidiaries will be subject to increased tax rates which could adversely affect our profitability. In addition, under the new EIT law, an enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. Currently, no official interpretation or application of this new “resident enterprise” classification is available. Therefore it is unclear how tax authorities will determine tax residency based on the facts of each case. If the tax authorities determine that we, as a British Virgin Islands holding company, are a “resident enterprise” for EIT purposes, a number of unfavorable tax consequences could follow, including we may be subject to EIT at a rate of 25% on our worldwide taxable income, as well as EIT reporting obligations. It is also possible that the rules regarding “resident enterprise” classification may change in the future and possibly be retroactively applied. Hainan Jinpan. Under China’s corporate income tax law, qualified high-tech enterprises enjoy a 15% corporate income tax rate. In 2008 and 2011, Hainan Jinpan successfully qualified as a high-tech enterprise with the Chinese government. Consequently, the applicable tax for Hainan Jinpan is 15% for each of the years 2008 to 2010 and year 2011 to 2013. Hainan Jinpan’s qualification as a high-tech enterprise is subject to government review and renewal every three years. To maintain this preferential corporate tax rate after 2013, Hainan Jinpan must re-apply and qualify as a high-tech enterprise. 28 Hainan Jinpan R&D. Hainan Jinpan R&D enjoyed a preferential corporate tax rate of 18% in 2009. The corporate tax rate applicable to Hainan Jinpan R&D would increase by 2% per year up to 25% in 2012. Jinpan China. From 2010 to 2012, Jinpan China must pay income tax at a preferential rate of 12.5% or half of the prevailing rate of 25%. After 2012, the corporate tax rate applicable to Jinpan China is 25%. Wuhan Jinpan. The corporate tax rate applicable to Wuhan Jinpan is 25%. Shanghai Jinpan. For 2010, the corporate income tax rate applicable to Shanghai Jinpan was 1.25% of its estimated annual sales revenue. Shanghai Jinpancorporate income tax rate was 25% in 2011. Although we expect the Chinese government to continue to offer preferential tax treatment to our Chinese subsidiaries, such policies may not continue indefinitely. As a result of the new tax law, we may be subject to increased taxation which could adversely affect our profit. Chinese Regulation on Dividends Applicable Chinese laws and regulations require that before a Sino-foreign equity joint venture enterprise, such as Hainan Jinpan, distributes profits to its parent company, Jinpan International, it must first do the following: ● satisfy all of its tax liabilities; ● provide for any losses still unpaid from previous years; and ● make allocations, in the proportions as determined by the discretion of the board, to a capital reserve fund and a public welfare fund. Furthermore, if there is to be any distribution of profits, it is required to be in the proportion of each party’s investment in the joint venture. For more information on limitations of our subsidiaries to pay dividends to us, its parent company, see Item 8. Financial Information – Dividend Policy. Chinese Regulation of Loans and Direct Investment by Offshore Holding Companies We are an offshore holding company conducting our operations in China through our PRC subsidiaries. Any loans or capital contributions we make to our PRC subsidiaries cannot exceed statutory limits and must be registered with SAFE or its local counterparts. Under applicable PRC law, the government authorities must approve a foreign-invested enterprise’s registered capital amount, which represents the total amount of capital contributions made by shareholders and registered with such registration authorities.In addition, the authorities must also approve the foreign-invested enterprise’s total investment, which represents the total statutory capitalization of the company, equal to the company’s registered capital plus the amount of loans it is permitted to borrow under the law. The ratio of registered capital to total investment cannot be lower than the minimum statutory requirement and the excess of the total investment over the registered capital represents the maximum amount of borrowings that a foreign invested enterprise is permitted to have under PRC law. If we were to advance funds to our PRC subsidiaries in the form of loans or capital contributions, which exceed the maximum amount of foreign debt that our PRC subsidiaries are permitted to incur, we may have to apply to the relevant government authorities for an increase in their permitted total investment amounts. The various applications could be time-consuming and the outcomes may be uncertain. Concurrently with the loans, we might have to make capital contributions to these subsidiaries to maintain the statutory minimum registered capital and total investment ratio, and such capital contributions involve uncertainties of their own. Furthermore, even if we make loans to our PRC subsidiaries that do not exceed their current maximum amount of borrowings, we will have to register each loan with SAFE or its local counterpart for the issuance of a registration certificate of foreign debts. In practice, it could be time-consuming to complete such SAFE registration process. Any loans we make to our PRC affiliated entities, which are treated as PRC domestic companies rather than foreign-invested enterprises under PRC law, are also subject to various PRC regulations and approvals. Under applicable PRC regulations, international commercial loans to PRC domestic companies are subject to various government approvals. 29 We may be unable to complete the necessary government registrations or obtain the necessary government approvals on a timely basis, or at all, with respect to future loans by us to our PRC subsidiaries or PRC affiliated entities or with respect to future capital contributions by us to our PRC subsidiaries. If we fail to complete such registrations or obtain such approvals, our ability to capitalize or otherwise fund our PRC operations may be negatively affected, which could adversely and materially affect our liquidity and our ability to fund and expand our business. Legal system China’s legal system is a civil law system, which is based on written statutes and legal cases with little precedential value. China does not have a well-developed, consolidated body of laws governing foreign investment enterprises. As a result, the administration of laws and regulations by government agencies may be subject to considerable discretion in individual cases. As legal systems in China develop, we, like other foreign business entities, may be adversely affected by new laws, changes to existing laws (or new interpretations of the laws) and preemption of provincial or local laws by national laws. In addition, in circumstances where adequate laws do exist, it still may not be possible for us to obtain swift and equitable enforcement of those legal rights under Chinese law. Environmental laws Environmental protection in China is regulated in accordance with the Environmental Protection Law of the People’s Republic of China, which became effective on December 26, 1989. This law sets national standards for environmental quality and monitoring as well as for the utilization of natural resources and the reduction of pollution. As a manufacturer, we are subject to annual inspections. We have passed our most recent inspection and believe that we are materially in compliance with applicable environmental laws. C.Organizational Structure We are a British Virgin Islands company whose securities are registered with the U.S. Securities and Exchange Commission and publicly traded on The NASDAQ Global Select Market. We conduct business through our subsidiaries in the United States and China. The following chart illustrates our organizational structure: 30 Jinpan USA Jinpan USA is a U.S. subsidiary of Jinpan International Ltd.Jinpan USA is a corporation organized under the laws of the State of New York in January 1998. Jinpan USA’s principle office is located in Carlstadt, New Jersey.Jinpan USA is primarily engaged in the sale, product support, and limited scale manufacture of cast resin transformers to customers in the US and worldwide. Jinpan USA is wholly-owned by Jinpan International. Jinpan Realty Jinpan Realty is a wholly owned subsidiary of Jinpan USA.Jinpan Realty is a limited liability company organized under the laws of New Jersey in July 2009. Jinpan Realty owns the land and building located at 390 Veterans Blvd, Carlstadt, New Jersey.Jinpan Realty leases the building to Jinpan USA for its operations. Its principal office is located in Carlstadt, New Jersey. Jinpan China Jinpan China is a foreign funded limited liability company organized under the laws the PRC in January 2007.Its principal office is located in the city of Wuhan, Hubei Province, PRC.Jinpan China is wholly owned by Jinpan International.Jinpan China is the parent company of Wuhan Jinpan and Shanghai Jinpan. Hainan Jinpan On June 30, 1997, we entered into an agreement with Haikou Jinpan to form a joint venture, Hainan Jinpan, pursuant to which Haikou Jinpan received a 15% equity interest in Hainan Jinpan in exchange for its contribution of buildings, equipment, and other production and related facilities to the joint venture and we received an 85% equity interest in Hainan Jinpan for its capital contribution of US$2.1 million. We assumed management of Hainan Jinpan from Haikou Jinpan after our acquisition of this 85% interest. In February 2007, we purchased Haikou Jinpan’s interests in Hainan Jinpan (15%) for US$11 million. To maintain Hainan Jinpan’s status as a sino-foreign joint venture, Jinpan International subsequently transferred 5% of its equity interest in Hainan Jinpan to Wuhan Jinpan, which qualifies as a domestically funded limited liability company.In April 2011, Wuhan Jinpan acquired an additional 10% of the equity from Hainan Jinpan for RMB 80 million (US$ 12 million). Prior to September 2006, Hainan Jinpan was our only subsidiary in China and accounted for substantially all of our assets and sales.Hainan Jinpan is organized under the laws of the PRC.Its principal office is located in Haikou, Hainan Province, PRC.It is primarily engaged in the design and manufacture of cast resin transformers, switchgears, and unit substations. Hainan Jinpan R&D Hainan Jinpan R&D is a domestically funded limited liability company organized under the laws of the PRC in September 2008.Hainan Jinpan R&D is a wholly owned subsidiary of Hainan Jinpan.Its principal office is located in Haikou, Hainan Province, PRC.Jinpan R&D is primarily engaged in the research and development of new cast resin transformer technologies and manufacturing techniques. Wuhan Jinpan Wuhan Jinpan is a limited liability company organized under the laws of the PRC in September 2006.Its principal office is located in Wuhan, Hubei Province, China.Hainan Jinpan and Jinpan China owned 5% and 95% of Wuhan Jinpan respectively until April 2011 when Hainan Jinpan transferred all of its equity interests in Wuhan Jinpan to Jinpan China.As a result of the transaction, Wuhan Jinpan became a wholly owned subsidiary of Jinpan China. Wuhan Jinpan is the primarily engaged in the manufacture of cast resin transformers. 31 Shanghai Jinpan In June 2008, Jinpan China and Hainan Jinpan jointly acquired a new manufacturing facility in Shanghai China. Shanghai Jinpan is organized under the laws of the PRC as a domestically funded limited liability Company.Its principal office is located in Shanghai, China. Shanghai Jinpan owns and operates the Shanghai facility. Hainan Jinpan and Jinpan China own 70% and 30% of Shanghai Jinpan, respectively. Jinpan Alternative Energy We organized Jinpan Alternative Energy under the laws of the PRC in January 2010.Jinpan Alternative Energy is a domestically funded PRC limited liability company with its principal office in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Jinpan Alternative Energy is to consolidate the design, manufacture, and sale of our wind energy products. Jinpan T&D We organized Jinpan T&D under the laws of the PRC in January 2010.Jinpan T&D is a domestically funded PRC limited liability company with principal offices in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Jinpan T&D is to consolidate the design, manufacture, and sell our switchgear and other integrated assembly products. Shanghai Dong Dian We organized Shanghai Dong Dian under the laws of the PRC in January 2010.Shanghai DongDian is a domestically funded PRC limited liability company with its principal office in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Shanghai Dong Dian is to engage in the procurement of raw materials and components for our products. Shanghai Pan Ding We organized Shanghai Pan Ding under the laws of the PRC in March 2010.Jinpan Pan Ding is a domestically funded PRC limited liability company with its principal office in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Shanghai Pan Ding is to hold our new facilities under construction in Shanghai and future investments not directly related to manufacturing Guilin JTF Guilin JTF is a domestically funded PRC limited liability company organized under the laws of the PRC with its principal office in the city of Guilin, Guangxi Province, China.In April 2011, Hainan Jinpan acquired of Guilin JTF from its parent Guilin Jin Fu Investment Co. Ltd. in a cash for equity transaction.Hainan Jinpan paid RMB 15 million (US$ 2.3 million) for all the equity of JTF and also assumed RMB 44.2 million (US$ 6.7 million) in Guilin JTF’s debt.At the time of the acquisition, Guilin JTF’s primary asset is the property rights to thirty-eight (38) acres of land in Guilin, Guangxi Province.As a result of the acquisition, Guilin JTF became a wholly owned subsidiary of Hainan Jinpan. D.Property, Plant and Equipment We have three large scale manufacturing facilities in China located in the cities of Haikou, Wuhan, and Shanghai respectively.We are currently building a fourth large scale manufacturing facility in the city of Guilin, Guangxi Province, China. We also have a facility for limited scale manufacturing, product testing, and storage in the United States located in Carlstadt, New Jersey. Haikou Facility Our headquarters, administrative and manufacturing facilities are located at No. 100 Nanhai Avenue, Haikou, Hainan Province, China.Our Haikou facility is our primary manufacturing and R&D facility. It manufactures cast resin transformers, switchgears, and unit substations.The Company established this facility in 1993 and has gradually expanded the size and capacity of this facility to meet increasing demand. In the fourth quarter of 2011, we leased additional factory space and installed equipment to expand the transformer manufacturing capacity of our Haikou facility by 3 million KVA.Currently, our Haikou Facility is approximately 54,000 square meters, of which 34% is owned and 66% is under lease to Hainan Jinpan.As of the end of 2011, our Haikou facility has reached a maximum transformer manufacturing capacity of approximately9 million KVA. 32 Wuhan Facility In February 2007, we acquired approximately 22,000 square meters of land in Wuhan to build a second manufacturing facility.Our Wuhan facility is located at No. 90 Nanhu Ave., Dong Hu High Tech Development Zone, Wuhan, Hubei Province, PRC 430074. We paid a purchase price of RMB 6.7 million (US$0.97 million) for the site and incurred an additional RMB 26.4 million (US$3.84 million) in construction costs. We financed the acquisition and construction of the Wuhan facility from the net proceeds we received from the sale of our common shares in December 2006. Construction on the Wuhan facility began in early 2007 and was completed in May 2008. The Wuhan facility manufactures cast resin transformers.We began production at the Wuhan Facility in June 2008.As of the end of 2011, the maximum transformer manufacturing capacity at our Wuhan facility approached five (5) million KVA.We believe that this is the maximum capacity that can be supported by the Wuhan Facility given its existing space constraints. Shanghai Facility In June 2008, we acquired land and buildings to serve as a third manufacturing facility near Shanghai.The Shanghai facility is located at No. 999 Huijin Road, QingPu Industrial Park, QingPu District, Shanghai, PRC 201700.The site covers an area of approximately 71,000 square meters.At time of acquisition, the site contained partially completed factory buildings.We purchased the facility through a court ordered bankruptcy auction. On June 10, 2008, we paid RMB 64.0 million (US$9.4 million) for the site, plus RMB 1.4 million (US$205,000) in administrative fees associated with the closing. On June 18, 2008, the Shanghai Qingpu District People’s court issued an order granting us the land and buildings on the site. To fund this acquisition, we secured a loan of RMB 40.0 million (US$5.9 million) from the Bank of Communications, in China at an interest rate that declared by the Bank of China times 1.025. Our borrowings under this credit facility accrued interest at an average interest rate of 5.35% per annum for the year ended December 31, 2008.We renewed this credit facility in 2009. We also used RMB 24 million (US$3.5 million) from our existing cash funds.At the end of the 2009, we paid back all our bank loans related to the acquisition of the Shanghai facility. The Shanghai facility is equipped for the manufacture of VPI transformers and reactors and gas insulated switchgears.The construction of the Shanghai facility proceeded in tandem with our need for additional manufacturing facility and the introduction of new products.We began renovations of existing buildings in the Shanghai Facility in the fourth quarter of 2008.We completed the renovation and began production of VPI reactors and transformers in the fourth quarter of 2009.From 2009 to 2011, we built and equipped additional factory buildings for the production of VPI reactors and transformers and gas insulated switchgears.During the same period, we also built two dormitory buildings on site to house our employees.From the fourth quarter of 2008 to the end of 2011, we spent RMB 130.2 million to renovate, construct, and equip the Shanghai facility. Guilin Facility In the second quarter of 2011, we completed acquisition of Guilin Jun Tai Fu Construction and Development Co. Ltd. (“Guilin JTF”) for RMB 15 million (US$ 2.3 million) and assumed debt of RMB 44.2 million (US$ 6.7 million) as a result of the acquisition.Guilin JTF’s primary asset is a lot of 38 acres of land zoned for industrial development in the city of Guilin, Guangxi.We are still seeking approval by the local government to acquire an adjacent lot of 44 acres. We plan to build a large scale manufacturing facility in Guilin. In early 2012, we began construction of a factory for the large scale manufacture of cast resin transformers.We expect to complete the construction of the factory building by the end of 2012, install equipment in the first quarter of 2013, and begin production in the first half of 2013. We expect togradually ramp up production at the Guilin facility through the 2013 and 2014.When completed and fully utilized, we believe the factory can support up to 12 million KVA of cast resin transformer manufacturing capacity. 33 New Jersey Facility In October 2009, we purchased a new 53,000 square feet (1.24 acres) facility (including building and land) in Carlstadt, New Jersey.The facility serves as the administrative headquarters for our U.S. subsidiary, Jinpan USA.The facility supports limited scale manufacture, on a project by project basis, of our cast resin transformers.It also provides a platform for the testing, service, and storage of our products. We acquired the facility, which includes land and a newly constructed building for US$ 2.5 million.We funded this acquisition through mortgage financing from Enterprise Bank, in the amount of US$ 1.7 million and US$ 0.8 million from our own cash flow.This new facility enables us to better support our North American customers. Sales Offices in China We lease 36 and own two 2 sales offices throughout China. We also use office space in the sales office of our independent sales agent in Guangzhou. Instead of paying rent for the use of this office space, we pay additional commissions to our independent sales agent who owns the office. Capacity We believe that our facilities, including our machinery and equipment, currently are, and in the foreseeable future will be, generally in good condition, well-maintained and suitable for their intended uses. We also believe that our manufacturing, service, and sales facilities have adequate capacity to accommodate our present needs and have room for capacity expansion to meet foreseeable business growth. Our Haikou and Wuhan facilities manufactures cast resin transformers.In addition to cast resin transformers, our Haikou facility also manufactures switchgears and unit substations.Our Shanghai facility manufactures VPI transformers and reactors and gas insulated switchgears.We measure production capacity for cast resin transformers in Kilovolt Amperes (KVA).We measure production capacity for switchgears, VPI transformers and reactors, and unit substationsin units. The following table provides details of our production in 2011 by facility and product line: Manufacturing Facility Cast Resin Transformers (KVA) Unit Substations (Units) VPI Transformers and Reactors (Units) Switchgears (Units) Haikou 5.673 million KVA - Wuhan 4.35 million KVA - - - Shanghai - - Item 4A.Unresolved Staff Comments None. Item 5.Operating and Financial Review and Prospects The following discussion and analysis should be read together with our audited consolidated financial statements and notes appearing in Item 18 below. 34 Critical Accounting Policies Our discussion and analysis of financial conditions and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP). The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the consolidated financial statements and accompanying notes. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. We base our estimates and judgments on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies reflect the more significant estimates and judgments used in the preparation of our consolidated financial statements. Allowance for Doubtful Accounts We reserve for doubtful accounts for estimated losses resulting from the inability of our customers and others to make required payments. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. We estimate the allowance for doubtful accounts related to trade receivable and other receivables based on analysis as described below. We evaluate specific accounts where we have information that certain customers are unable to meet their financial obligations. In these cases, we make judgments, based on the best available facts and circumstances, including but not limited to, the length of our relationship with the customer or debtor and customer’s current credit status based on third party credit reference and known market factors, to record specific reserve for customers against amounts due to reduce our receivables to amounts that we expect to collect. These specific reserves are re-evaluated and adjusted as additional information received affects the amounts estimated. This analysis requires the Company to make significant estimates, and the changes in fact and circumstances could result in changes in the allowance for doubtful accounts. While bad debts have historically been within the provision established, we cannot guarantee that we will continue to experience the same bad debt rate that we have in the past. Inventories Obsolescence Inventories are stated at the lower of cost or market value. Market value represents the net realizable value for inventories.Cost is determined using the weighted average cost method.We periodically review our inventory forexcess inventory and obsolescence. We write down the value of ending inventory for obsolete and unmarketable inventory equal to the difference between the cost of inventory and the estimated market value. These reviews require management to estimate future demand for our products and the market conditions. Possible changes in these estimates could result in a write down of inventory.If actual market conditions are less favorable than those projected, additional inventory write-downs may be required. If actual market conditions are more favorable than projected, inventory previously written down may be sold, resulting in lower cost of sales and higher income from operations than expected in that period. Deferred Tax Valuation Allowance Estimates and judgments are required in the calculation of certain tax liabilities and in determining the recoverability of certain of the deferred tax assets, which arise from net operating losses, tax carry forwards and temporary differences between the timing of the recognition of revenues and expenses for tax and financial statement purposes. We record a valuation allowance to reduce our deferred tax assets to the amount that is more-likely-than-not to be realized. While we have considered future taxable income and ongoing prudent and feasible tax planning strategies in assessing the need for the valuation allowance, in the event we were to determine that we would not be able to realize all or part of our net deferred tax asset in the future, an adjustment to the deferred tax asset would be charged to income in the period such determination was made. Likewise, should we determine that we would be able to realize our deferred tax assets in the future in excess of its net recorded amount, an adjustment to the deferred tax asset would increase income in the period such determination was made. Goodwill We adopted amended standards that simplify how entities test goodwill for impairment. These amended standards permit an assessment of qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit in which goodwill resides is less than its carrying value. For reporting units in which this assessment concludes that it is more likely than not that the fair value is more than its carrying value, these amended standards eliminate the requirement to perform goodwill impairment testing. We adopted amended standard, the adoption of these amended standards did not have an impact on our consolidated financial statements. 35 Stock-based Compensation. We are required to measure and recognize compensation expense for all share-based payment awards based on estimated fair values at the date of grant. Determining the fair value of share-based awards requires judgment in developing assumptions, which involve a number of variables. We calculate fair value by using the Black-Scholes option-pricing model, which requires estimates for expected volatility, expected dividends, the risk-free interest rate and the expected term of the option. New Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) amended its guidance on the presentation of comprehensive income.Under the amended guidance, an entity has the option to present comprehensive income in either one continuous statement or two consecutive financial statements. A single statement must present the components of net income and total net income, the components of other comprehensive income and total other comprehensive income, and a total for comprehensive income. In a two-statement approach, an entity must present the components of net income and total net income in the first statement. That statement must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income. The option under the current guidance that permits the presentation of components of other comprehensive income as part of the statement of changes in stockholders’ equity has been eliminated. The amendment becomes effective on January1, 2012 and is applied retrospectively. Early adoption is permitted. This guidance will not have an impact on the Company’s consolidated financial position, results of operations or cash flows as it is disclosure-only in nature. In December 2011, The FASB issued ASU2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05, to indefinitely defer the effective date of the requirement to reclassification adjustments from other comprehensive income (OCI) to net income by component under ASU2011-05, Presentation of Comprehensive Income, to allow time for reconsideration of these provisions. The deferral in ASU2011-12 does not affect the effective date of the other presentation requirements in ASU2011-05. The amendments in ASU 2011-05 are effective for fiscal years and for interim periods within those fiscal years, beginning after December15, 2011 (that is, the fiscal year beginning January1, 2012 for calendar-year entities) for public entities. The amended guidance must be applied retrospectively and early adoption is permitted. This guidance will not have an impact on the Company’s consolidated financial position, results of operations or cash flows. In September 2011, the FASB issued a revised standard on testing for goodwill impairment. The revised standard allows an entity to first assess qualitatively whether it is necessary to perform step one of the two-step annual goodwill impairment test. An entity is required to perform step one only if the entity concludes that it is more likely than not that a reporting unit’s fair value is less than its carrying amount, a likelihood of more than 50 percent. An entity can choose to perform the qualitative assessment on none, some, or all of its reporting units. Moreover, an entity can bypass the qualitative assessment for any reporting unit in any period and proceed directly to step one of the impairment test, and then perform the qualitative assessment in any subsequent period. The revised standard is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011 and early adoption is permitted.We adopted amended standard, the adoption of these amended standards did not have an impact on our consolidated financial statements. 36 A.Operating Results Overview We design, manufacture and sell cast resin transformers for voltage distribution equipment primarily in China. Historically, our revenue has fluctuated quarterly and has generally been the higher in second half of the year due to the seasonal demand of our customers. We believe this seasonality is likely to continue in the future. We intend to sustain the long-term growth of our businesses through technological innovation, engineering excellence, expanding our international presence and a commitment to delivering high-quality products and services to our customers. As part of our efforts to maximize growth, we continue to focus on research and development to ensure that our products maintain the quality and efficiency that our customers expect from our brand. ●
